Case 1:18-cv-03019-RJD-RML Document 36 Filed 02/27/19 Page 1 of 42 PageID #: 453



 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK

 CAREFUL SHOPPER, LLC,                        1:18-cv-03019-RJD-RML

                         Plaintiff,

 -against-

 TP-LINK USA CORPORATION d/b/a TP-
 LINK NORTH AMERICA, INC.,
                         Defendants.


     SUPPLEMENTAL DECLARATION OF HEATHER AUYANG IN SUPPORT OF
   DEFENDANT TP-LINK USA CORPORATION’S MOTION TO DISMISS FOR LACK
      OF PERSONAL JURISDICTION AND SUBJECT MATTER JURISDICTION
Case 1:18-cv-03019-RJD-RML Document 36 Filed 02/27/19 Page 2 of 42 PageID #: 454




               SUPPLEMENTAL DECLARATION OF HEATHER AUYANG

         I, Heather Auyang, hereby declare as follows:

         1.     I am an attorney admitted pro hac vice to practice before this Court and an attorney

 at the law firm of LTL Attorneys LLP, counsel for Defendants TP-Link USA Corporation and TP-

 Link North America Inc. I have personal knowledge of the matters stated in this Supplemental

 Declaration and, if called as a witness, I could and would competently testify to them.

         2.     Plaintiff produced documents during jurisdictional discovery, including a list of

 TP-Link products purportedly purchased by TP-Link using the Amazon.com marketplace.
 Attached hereto as Exhibit A is a true and correct copy of the list produced by Plaintiff labeled

 Bates Nos. CS00032-00040. TP-Link “Order #111059255282257031” from Amazon on Nov. 6,

 2017 is listed at CS00038. Order #111059255282257031 is for ASIN number B01HXM8XHO.

         3.     Attached as Exhibit B is a true and correct copy of the printout from the

 Amazon.com website located at https://www.amazon.com/TP-Link-Dimmable-Equivalent-

 Assistant-

 LB120/dp/B01HXM8XHO/ref=sr_1_1?keywords=B01HXM8XHO&qid=1551235630&s=gatew

 ay&sr=8-1 for ASIN number B01HXM8XHO, which is identified as the LB120 sold as the single-

 bulb.

         4.     Attached as Exhibit C is a true and correct copy of the printout from the

 Amazon.com website located at https://www.amazon.com/TP-Link-Smart-Dimmable-White-
 Control/dp/B075KW9GPB/ref=sr_1_1?keywords=B075KW9GPB&qid=1551235785&s=gatewa

 y&sr=8-1 for ASIN number B075KW9GPB, which is identified as the LB120 sold as a “2 Pack.”

         I declare under penalty of perjury under the laws of the United States of America that the

 foregoing is true and correct.

         Dated: February 27, 2019

                                                By:

                                                             Heather Auyang



                                                 1
Case 1:18-cv-03019-RJD-RML Document 36 Filed 02/27/19 Page 3 of 42 PageID #: 455




                 Exhibit A
          to Supplemental Auyang
                Declaration
l;J   Manage Orders                      X     l;J   Manage Orders                 x +
                                                                                                                                                                                                       D       x
                                                                Case      1:18-cv-03019-RJD-RML Document 36 Filed 02/27/19 Page 4 of 42 PageID #: 456

             c          i   https://sellercentral.amazon.com/orders-v3/search?qt=email&q=hsg0ygmwtj4pg0b%40marketplace.amazon.com&date-range=1262304000000          ...         0               0          0
::,: Apps         Imported From Safari                                                                                                                                                          Other bcokrnerks


      0   2 years ago            115-1886195-8139463                                  TP-Link AC750 Dual Band Wi-Fi Range        Second Day                  Paymentcomplete          Refund Order
          12/18/2016             Buyer name:                                          Extender (RE200)
          7:15 PM PST            amazon917H                                           ASIN: BOONR2VMNC
                                 Fulfillment method: Amazon                           SKU: TP-Link AC750 Dual Band Wi-Fi Range
                                 Sales channel: Amazon.com                            Exte
                                 Seller order ID: 115-1886195-8139463                 Quantity: 1
                                                                                      Item subtotal: $27.95
                                                                                                                                                                                    More information   •

      0   2 years ago            115-8681357-1641839                                  TP-Link AC750 Dual Band Wi-Fi Range                                    IS\,\!21¥1
          12/18/2016             Fulfillment method: Amazon                           Extender (RE200)
          11:02 PM PST           Sales channel: Amazon.com                            ASIN: BOONR2VMNC
                                 Seller order ID: 115-8681357-1641839                 SKU: TP-Link AC750 Dual Band Wi-Fi Range
                                                                                      Exte
                                                                                      Quantity: 1
                                                                                      Item subtotal: $27.95
                                                                                                                                                                                    More information •

      0   2 years ago            106-5907921-1156203                                  TP·link AV1000 2-Port Gigabit Powerline    Second Day                  Payment complete         Refund Order
          1/23/2017              Buyer name:                                          Adapter, Up to 1000Mbps {TL-PA7020 KIT)
          6:54 PM PST            amazon917H                                           ASIN: 801 EE9APYS
                                 Fulfillment method: Amazon                           SKU: TP-LINK AV1000 2-Port Gigabit
                                 Sales channel: Amazon.com                            Powerline
                                 Seller order ID: 106-5907921 • 1156203               Quantity: 1
                                                                                      Item subtotal: $46.81
                                                                                                                                                                                    More information   ~

      0   2 years ago            115-4628518-0478648                                  TP-Link 8-Port Gigabit Ethernet PoE        Second Day                  Paymentcomplete          Refund Order
          2/27/2017              Buyer name:                                          Desktop Switch with 4-PoE Ports (TL-

                                                                                                                                                         CS00032
          12:02 PM PST           amazon91773                                          SG1008P)
                                 Fulfillment method: Amazon                           ASIN: 800BPOSSAS
                                 Sales channel: Amazon.com                            SKU: TP-Link 8-Port Gigabit Ethernet PoE
                                 Seller order ID: 115-4628518-0478648
   FEEDBACK      X


          Q    Type here to search
l;J   Manage Orders                      X     l;J   Manage Orders               x +
                                                                                                                                                                                                     D       x
                                                                Case    1:18-cv-03019-RJD-RML Document 36 Filed 02/27/19 Page 5 of 42 PageID #: 457

             c          i   https://sellercentral.amazon.com/orders-v3/search?qt=email&q=hsg0ygmwtj4pg0b%40marketplace.amazon.com&date-range=1262304000000          ...         0              0         0
!U    Apps        Imported From Safari                                                                                                                                                          Other bcokrnerks


      0   2 years ago            115-4628518-0478648                                 TP-Link 8-Port Gigabit Ethernet PoE          Second Day                 Payment complete         Refund Order
          2/27/2017              Buyer name:                                         Desktop Switch with 4-PoE Ports (TL-
          12:02 PM PST           amazon91773                                         SG1008P)
                                 Fulfillment method: Amazon                          ASIN:BOOBPOSSAS
                                 Sales channel: Amazon.com                           SKU: TP-Link 8-Port Gigabit Ethernet PoE
                                 Seller order ID: 115-4628518-0478648                Desk
                                                                                     Quantity: 3
                                                                                     Item subtotal: 568.95
                                                                                                                                                                                    More information •

      0   2 years ago            115-4434454-9853849                                 TP-Link AC31 SO Wireless Wi-Fi Gigabit                                  IS\,\121¥1
          2/27/2017              Fulfillment method: Amazon                          Router with XStream Processing, NitroQAM,
          12:52 PM PST           Sales channel: Amazon.com                  ~        Smart Connect {Archer C31 SO)
                                 Seller order ID: 115-4434454-9853849                ASIN: 801 AK9TCOY
                                                                                     SKU: TP-Link AC31SO Wireless Wi-Fi Gigabit
                                                                                     Ro
                                                                                     Quantity: 1
                                                                                     Item subtotal: $178.95
                                                                                                                                                                                    More information •

      0   2 years ago            104-7306824-4897827                                 TP-Link AVl 200 Powerline Adapter, Gigabit                              IS\,\121¥1
          3/21/2017              Fulfillment method: Amazon                          w/ Power Outlet Pass-through, Up to
          10:00AM PDT            Sales channel: Amazon.com                           1200Mbps (TL-PA8010P KIT)
                                 Seller order ID: 104-7306824-4897827                ASIN: BOOY3QPG1A
                                                                                     SKU: TP-Link AVl 200 Powerline Adapter,
                                                                                     Gigabi
                                                                                     Quantity: 1
                                                                                     Item subtotal: 568.95
                                                                                                                                                                                    More information •

      0   2 years ago            104-3754782-8061817                                 TP-Link DOCSIS 3.0 (16x4) High Speed         Second Day
                                                                                                                                                         CS00033
                                                                                                                                                          Payment complete            Refund Order
          3/21/2017              Buyer name:                                         Cable Modem, Max Download Speeds of
          1•t;:Q OM DOT          amazon91773                                         686Mbps, Certified for Comcast XFINITY,
     FEEDBACK X                  Fulfillment method: Amazon

          Q    Type here to search
l;J   Manage Orders                      X     l;J   Manage Orders               x +
                                                                                                                                                                                                    D       x
                                                                Case    1:18-cv-03019-RJD-RML Document 36 Filed 02/27/19 Page 6 of 42 PageID #: 458

             c          i   https://sellercentral.amazon.com/orders-v3/search?qt=email&q=hsg0ygmwtj4pg0b%40marketplace.amazon.com&date-range=1262304000000        ...          0              0         0
;:,: Apps         Imported From Safari                                                                                                                                                         Other bcokrnerks


      0   2 years ago            104-3754782-8061817                                TP-Link OOCSIS 3.0 (16x4) High Speed        Second Day                   Paymentcomplete         Refund Order
          3/21/2017              Buyer name:                                        Cable Modem, Max Download Speeds of
          1:59 PM PDT            amazon91773                                        686Mbps, Certified for Comcast XFINITY,
                                 Fulfillment method: Amazon                         Time Warner Cable, Cox Communications
                                 Sales channel: Amazon.com                          ASIN: 801CVOLKKQ
                                 Seller order ID: 104-3754782-8061817               SKU: TP-Link DOCSIS3.0 (16x4) High Speed
                                                                                    Cab
                                                                                    Quantity: 1
                                                                                    Item subtotal: $69.85
                                                                                                                                                                                   More information •

      0   2 years ago            104-4243507-3788246                                TP-Link DOCSIS 3.0 (16x4) High Speed        Second Day                   Paymentcomplete         Refund Ofder
          3/20/2017              Buyer name:                                        Cable Modem, Max Download Speeds of
          4:56 PM PDT            amazon91773                                        686Mbps, Certified for Comcast XFINITY,
                                 Fulfillment method: Amazon                         Time Warner Cable, Cox Communications
                                 Sales channel: Amazon.com                          ASIN: 801 CVOLKKQ
                                 Seller order ID: 104·4243507-3788246               SKU: TP·link DOCSIS 3.0 (16x4) High Speed
                                                                                    Cab
                                                                                    Quantity: 1
                                                                                    Item subtotal: $69.85
                                                                                                                                                                                   More information •

      0   2 years ago            104-9365418-6857851                                TP-Link AVl 200 Powerline Adapter, Gigabit Second Day                    Paymentcomptete         Refund Order
          3/21/2017              Buyer name:                                        w/ Power Outlet Pass-through, Up to
          2:01 PM PDT            amazon91773                                        1200Mbps (TL-PA8010P KIT)
                                 Fulfillment method: Amazon                         ASIN: 800Y3QPG1A
                                 Sates channel: Amazon.com                          SKU: TP·link AVl 200 Powerline Adapter,
                                 Seller order ID: 104-9365418-6857851               Gigabi
                                                                                    Quantity: 1
                                                                                    Item subtotal: $68.95                                                CS00034
                                                                                                                                                                                   More information •

      0   2 years ago            103-0365768-4857838                                TP-Link AC5400 Wireless Wi·Fi Tri-Band
   FEEDBACK      X1              Fulfillment method: Amazon


          Q    Type here to search
f-       7   C         i   https://sellercentral.amazon.com/orders-v3/search?qt=email&q=hsg0ygmwtj4pg0b%40marl<etplace.amazon.com&date-range=1262304000000
                                                               Case 1:18-cv-03019-RJD-RML Document 36 Filed 02/27/19 Page 7 of 42 PageID #: 459
                                                                                                                                                                     ...       0 nm
                                                                                                                                                                                 liiJ ,,. @) 0               0
::: Apps     •     Imported From Safari                                                                                                                                                     •   Other bookmarks

     0   2 years ago
         3/26/2017
                                103-0365768-4857838
                                Fulfillment method: Amazon              wij;     TP·Link AC5400 Wireless Wi·Fi Tri-Band
                                                                                 Gigabit Router (Archer C5400)
         7:53 PM POT            Sales channel: Amazon.com                        ASIN: BOl DXVK3KY
                                Seller order ID: l XX-XXXXXXX-4857838            SKU:TP·Link AC5400 Wireless Wi·Fi Tri·
                                                                                 Sand G
                                                                                 Quantity: 2
                                                                                 Item subtotal: $262.95
                                                                                                                                                                                     More information   'd



     0   2 years ago            114·8217279-5640216                              TP·Link AV1200 Powerline Adapter, Gigabit                                   1¥1,ii{ttl
         4/3/2017               Fulfillment method: Amazon                       w/ Power Outlet Pass-through,Up to
         9:46 AM PDT            Sates channel: Amazon.com                        1200Mbps (TL·PA8010P KIT)
                                Seller order ID: 114·8217279-5640216             ASIN: BOOY3QPG1 A
                                                                                 SKU:TP-Link AV1200 Powerline Adapter,
                                                                                 Gigabi
                                                                                 Quantity: 1
                                                                                 Item subtotal: $65.95
                                                                                                                                                                                     More information   'd



     O

                                                                         l
         a year ago             112-0040277·3094625                              TP·Link AC1900 Desktop Dual Band Wi·Fi       Second Day                     Paymentcomplete           Refund Order
         5/5/2017               Buyer name:                                      Range Extender w/ 5 Gigabit Ethernet Ports
         9:32 AM PDT            amazon91773                                      (RES80D)
                                Fulfillment method: Amazon                       ASIN: B01056RYUY
                                Sales channel: Amazon.com                        SKU:TP·Link AC1900 Desktop Dual Band
                                Seller order ID: l XX-XXXXXXX-3094625            Wi·FiR
                                                                                 Quantity Shipped: 1
                                                                                 Item subtotal: $106.95




                                                                         l
                                                                                 TP·Link AC1900 Desktop Dual Band Wi·Fi
                                                                                 Range Extender w/ 5 Gigabit Ethernet Ports                                  CS00035
                                                                                 (RES80D)
                                                                                 ASIN: B01056RYUY

     FEEDBACK     X


         Q       Type here to search
~     ~     C        i   https://sellercentral.amazon.com/orders-v3/search?qt=email&q=hsg0ygmwtj4pg0b%40marketplace.amazon.com&date-range=1262304000000
                                                            Case 1:18-cv-03019-RJD-RML Document 36 Filed 02/27/19 Page 8 of 42 PageID #: 460
                                                                                                                                                                 ...                               @)            0          0
::: Apps    •     Imported From Safari                                                                                                                                                                       a   Other bookmarks


    O   a year ago             113-7352174-7820266                                   TP-Link 24-Port Gigabit Ethernet Easy        Second Day              Paymentcomplete                  Refund Order
        5/22/2017              Buyer name:                                           Smart Switch (TL·SG1024DE)
        11:24 AM PDT           amazon91773                                           ASIN: BOOCUG8ESM
                               Fulfillment method: Amazon                            SKU: TP·Link 24-Port Gigabit Ethernet Easy
                               Sales channet Amazon.com                              Sm
                               Seller order ID: 113-7352174-7820266                  Quantity: 1
                                                                                     Item subtotal: $108.95
                                                                                                                                                                                         More information             'ti



    O   a year ago             111-6569712-3910633                                   TP·Link Multicolor Smart Wi·Fi LED Bulb,     Second Day              Paymentcomplete                  Refund Order
        6/26/2017              Buyer name:                                           Dimmable, Tunable White, No Hub
        9:26 AM PDT            amazon91773                                           Required, 60W Equivalent, Works with
                               Fulfillment method: Amazon                            Amazon Alexa, 1 -Pack (LB130)
                               Sales channel: Amazon.com                             ASIN: 801 HXM8X88
                               Seller order ID: 111-6569712-3910633                  SKU: TP-Link Multicolor Smart Wi-Fi LED
                                                                                     Bulb,
                                                                                     Quantity: 1
                                                                                     Item subtotal: 547.99
                                                                                                                                                                                         More information """

    O   a year ago             114-6630967-8012245                                   TP-Link Smart LED Light Bulb, Wi-Fi, A19,    Second Day              Paymentcomplete                  Refund Order
        6/26/2017              Buyer name:                                           Dimmable White, GOW Equivalent, Works
        12:26PM PDT            amazon91773                                           with Amazon Alexa, 1 -Pack {LB110)
                               Fulfillment method: Amazon                            ASIN: 801 HXM8XE2
                               Sales channet Amazon.com                              SKU: TP-Link Smart LED light Bulb, Wi·Fi,
                               Seller order ID: 114·6630967--8012245                 A19
                                                                                     Quantity: 1
                                                                                     Item subtotal: $24.59

                                                                                                                                                  CS00036
                                                                                                                                                                                         More information """

    O   a year ago             111-9486302-8441802                                   TP-Link AV2000 Powertine Adapter Kit, 2·     Second Day              Paymentcomplete                  Refund Order
        7/31/2017              Buyer name:                                           Port, Gigabit \V/ Power Outlet Pass-                                 Refund applied (1)
        -- -- -·. PDT          amazon91773                                           through. up to 2000Mbps (TL-PA9020P KIT)
    FEEDBACK X
                                                                                     !     ~   ; I    •     .   ~


        Q       Type here to search                                    -·
                                                                       ~i
                                                                            -
                                                                            i;;;;i
                                                                                     .,....,..
                                                                                     •rJ
                                                                                                       3
                                                                                                     W !I
                                                                                                                    •'-
                                                                                                                    °:I     CJ    ~                                            .Jl
                                                                                                                                                                               x     A   ~,;;)   c:J>l
                                                                                                                                                                                                         )
                                                                                                                                                                                                             ENG
                                                                                                                                                                                                                      12:57 PM
                                                                                                                                                                                                                     10/8/2018
~       ~    C          i   https://sellercentral.amazon.com/orders-v3/search?qt=email&q=hsg0ygmwtj4pg0b%40marketplace.amazon.com&date-range=1262304000000          ...           0                 @) 0                   •
                                                              Case 1:18-cv-03019-RJD-RML Document 36 Filed 02/27/19 Page 9 of 42 PageID #: 461
:::   Apps    •     Imported From Safari                                                                                                                                                                      •    Other bookmarks


      O   a year ago             111-9486302-8441802                                 TP·link AV2000 Powerline Adapter Kit, 2-    Second Day                  Paymentcomplete                 Rotund Order
          7/31/2017              Buyer name:                                         Port, Gigabit w/ Power Outlet Pass·                                     Refund applied (1)
          12:16 PM PDT           amazon91773                                         through, up to 2000Mbps (TL·PA9020P KIT)
                                 Fulfillment method: Amazon                          ASIN: B01H74VKZU
                                 Sales channel: Amazon.com                           SKU: TP-Link AV2000 Powerline Adapter
                                 Seller order ID: 111·9486302-8441802                Kit, 2·
                                                                                     Quantity: 1
                                                                                     Item subtotal: 596.95
                                                                                                                                                                                           More information ~

      O

                                                                             I
          a year ago             111-1280982-0335412                                 Google WiFi Router· On Hub AC1900           Second Day                  Paymentcomplete                 Rotund Order
          8/7/2017               Buyer name:                                         (Black)
          11:36 AM PDT           amazon91773                                         ASIN: B0154URN3M
                                 Fulfillment method: Amazon                          SKU: Google Wifi Router· OnHub AC1900
                                 Sales channel: Amazon.com                           (Black
                                 Seller order ID: 111-1280982-0335412                Quantity: 2
                                                                                     Item subtotal: $132.95
                                                                                                                                                                                           More information •

      O   a year ago             114·7703456·3083444                                 TP·link AC1900 High Power Wireless Wi·Fi Second Day                     Paymentcomplete                 Refund Order
          8/21/2017              Buyer name:                                         Gigabit Router, Ideal for Gaming (Archer                                Refund applied {t}
          11:28 AM PDT           amazon91773                                         (1900)
                                 Fulfillment method: Amazon                          ASIN: 8018DFUJV8
                                 Sales channel: Amazon.com                           SKU: TP·Link AC1900 High Power Wireless
                                 Seller order ID: 114-7703456·3083444                Wi..Fi
                                                                                     Quantity: 1
                                                                                     Item subtotal: Sl 14.98
                                                                                                                                                                                           More information •

      O   a year ago
          11/6/2017
          9:07 AM PST

      FEEDBACK      X
                                 111-0592552-8257031
                                 Buyer name:
                                 amazon91773
                                 Fulfillment method: Amazon
                                                                             r~      TP·link Smart LED Light Bulb, Wi-Fi,
                                                                                     Dimmable, Tunable White, No Hub
                                                                                     Required, 60W Equivalent, Works with
                                                                                     Amazon Alexa and Google Assistant
                                                                                                                                 Second Day
                                                                                                                                                       CS00037
                                                                                                                                                         Paymentcomplete                     Refund Order




                                 Sales channel: Amazon.com                           (LB120)

          Q       Type here to search                                   -·
                                                                        ~i   -
                                                                             r;;;J
                                                                                     """""
                                                                                     ai'l
                                                                                                3
                                                                                               W~
                                                                                                        ~"
                                                                                                        ~                   CJ   ~
                                                                                                                                 -                                                -"
                                                                                                                                                                                  X.   A   ~.;)   c:J>l
                                                                                                                                                                                                          )
                                                                                                                                                                                                                  ENG
                                                                                                                                                                                                                         12:58 PM
                                                                                                                                                                                                                        10/8/2018
                                                                                                                                                                                                                                    i:::'I
                                                                                                                                                                                                                                    ""J
             c         i   https://sellercentral.amazon.com/orders-v3/search?qt=email&q=hsg0ygmwtj4pg0b%40marketplace.amazon.com&date-range=1262304000000
                                                             Case 1:18-cv-03019-RJD-RML Document 36 Filed 02/27/19 Page 10 of 42 PageID #: 462
                                                                                                                                                               ...           0                        0
!!i   Apps        Imported From Safari                                                                                                                                                   •   Other bookmarks

                                                                                                                                                                                 More information ~

      O   a year ago            111·0592552·8257031                                TP·Link Smart LED Light Bulb, Wi-Fi,        Second Day               Payment complete           Refund Order
          11/6/2017             Buyer name:                                        Dimmable, Tunable White, No Hub
          9:07 AM PST           amazon91773                                        Required, 60\N Equivalent, Works with
                                Fulfillment method: Amazon                         Amazon    Alexa   and Google Assistant
                                Sales channel: Amazon.com                          (LB120)
                                Seller order ID: 111-0592552-8257031               ASIN: B01HXM8XHO
                                l!lusines:s customer                               SKU: TP-Link Smart LED Light Bulb, Wi·Fi,
                                                                                   Dim
                                                                                   Quantity: 1
                                                                                   Item subtotal: $30.69
                                                                                                                                                                                 More information ~

      0   10 months ago         111·8796356-1634623                                TP-Link ACl 750 Wi·Fi Range Extender w/     Second Day               Paymentcomplete            Refund Order
          12/3/2017             Buyer name:                                        Gigabit Ethernet Port (RE450)                                        Refund applied (1)
          9:10PM PST            amazon91773                                        ASIN: 801 OS6SG3S
                                Fulfillment method: Amazon                         SKU: TP·Link AC1750 Wi·Fi Range Extender
                                Sales channel: Amazon.com                          w/G
                                Seller order ID: 111-8796356· 1634623              Quantity: 3
                                Business customef'                                 Item subtotal: $74.95
                                                                                                                                                                                 More information •

      0   10 months ago         111·9863268-5324253                                TP-Link AC1200 Dual Band WiFi Range         Second Day               Paymentcomplete            Refund Order
                                                                              ,.
          12/4/2017             Buyer name:                                        Extender, Repeater, Access Point vi/ Mini
          10:52 AM PST          amazon91773                                        Housing Design, Extends WiFi to Smart
                                                                          •
                                Fulfillment method: Amazon                         Home & Alexa Devices (RE305)
                                Sates channel: Amazon.com                          ASIN: 801 N8ROH7G
                                Seller order ID: 111·9863268-5324253               SKU: TP-Link ACl 200 Dual Band WiFi Range
                                                                                   Exte
                                                                                                                                                   CS00038
                                Business customer
                                                                                   Quantity: 3
                                                                                   Item subtotal: $47.95
                                                                                                                                                                                 More information ~

      FEEOBACK   X sago         111·2743070-4631464                                                                                                     Paymentcomplete


          O Type here to search
               c            i   https://sellercentral.amazon.com/orders-v3/search?qt=email&q=hsg0ygmwtj4pg0b%40marketplace.amazon.com&date-range=1262304000000
                                                                    Case 1:18-cv-03019-RJD-RML Document 36 Filed 02/27/19 Page 11 of 42 PageID #: 463
                                                                                                                                                                                ...           0                                     0
::i   Apps                Imported From Safari                                                                                                                                                                         •    Other bookmarks

                                                                                                                                                                                                        More information ~

      0   10 months ago                111-2743070-4631464                                         TP-Link AC 1900 Wireless High Gain Dual             Second Day         Paymentcomplete                 Refund Order




                                                                                      L
          12/4/2017                    Buyer name:                                                 Band USB Adapter (Archer T9UH)                                        Refund applied (1)
          4:24 PM PST                  amazon91773                                                 ASIN: 801 GE9Q50G
                                       Fulfillment method: Amazon                                  SKU: TP-Link AC1900 Wireless High Gain
                                       Sales channel: Amazon.com                                   Dual B
                                       Seller order ID: 111-2743070-4631464                        Quantity: 3
                                       Business customef'                                          Item subtotal: $59.95
                                                                                                                                                                                                        More information •

      0   10 months ago                111-0389193-4435447                                         TP-Link AC 1200 Gigabit Wireless Wi-Fi              Second Day         Paymentcomplete                 Refund Order
          12/18/2017                   Buyer name:                                                 Router (Archer Cl 200)
                                                                                      ~
          10:28AM PST                  amazon91773                                                 ASIN: B011UDUJEO
                                       Fulfillment method: Amazon                                  SKU: TP-Link AC1200 Gigabit Wireless Wi-Fi
                                       Sates channel: Amazon.com                                   Ro
                                       Seller order ID: 111-0389193-4435447                        Quantity: 2
                                       Business customer                                           Item subtotal: $57.95
                                                                                                                                                                                                        More information •

      0   9 months ago                 111-9603808-5299433                                         TP-Link 8-Port Gigabit Ethernet Easy Smart Second Day                  Payment complete                Refund Order
          12/27 /2017                  Buyer name:                                    l.!.C;;;\    Switch   I Managed   Plus   I Plug   and Play   I
          4:38 PM PST                  amazon91773                                                 Desktop I Sturdy Metal w/ Sheilded Ports]
                                       Fulfillment method: Amazon                                  Limited Lifetime Replacem
                                       Sales channel: Amazon.com                                   ASIN: BOOK4DS5KU
                                       Seller order ID: 111-9603808-5299433                        SKU: TP-Link 8-Port Gigabit Ethernet Easy
                                       l!lusines:s customer                                        Sma
                                                                                                   Quantity: 1
                                                                                                   Item subtotal: $36.94

                                                                                                                                                                    CS00039
                                                                                                                                                                                                        More information •

      0   9 months ago
          12/26/2017
                          "ST
                                       111·3524250-0914629
                                       Buyer name:
                                                                                              ••   TP-Link 16-Port Gigabit Ethernet
                                                                                                   Unmanaged Switch I Plug and Play I Metal I
                                                                                                                                                       Second Day      Paymentcomplete                    Refund Order

          n.r ... ""''"                amazon91773                                                 Desktop/Rackmount I Fanless I Limited
      FEEDBACK        X
                                       Fulfillment method: Amazon

          O Type here to search                                               -·
                                                                              !;;ii
                                                                                          -
                                                                                          i..J
                                                                                                   .,.-,.
                                                                                                   .. ".1
                                                                                                                3
                                                                                                              W !I
                                                                                                                        •~
                                                                                                                         'cl                   CJ      69                                     JC>
                                                                                                                                                                                              X.    A   ~!!!(]>)
                                                                                                                                                                                                                   )
                                                                                                                                                                                                                           ENG
                                                                                                                                                                                                                                  12:59PM
                                                                                                                                                                                                                                 10/8/2018
                        Seller order 10: I I 1-0
                         Business rustomer                                Item subtotal:Document
                                                      Case 1:18-cv-03019-RJD-RML        557.95   36 Filed 02/27/19 Page 12 of 42 PageID #: 464
                                                                                                                                                                                                         More information      'd



0   9 months ago         111·9603808-5299433                                        TP·Link 8-Port Gigabit Ethernet Easy Smart Second Day                               Paymentcomplete                      Refund Order'
    12/27 /2017         Buyer name:                                  ;.,::.-..a     Switch I Managed Plus I Plug and Play         I
    4:38 PM PST         amazon91773                                                 Desktop    I Sturdy   Metal   w/ Sheilded   Ports]
                        Fulfillment method: Amazon
                        Sales channel: Amazon.com
                                                                                    Limited Lifetime Replacem
                                                                                    ASIN: BOOK4DSSKU
                                                                                                                                                                                                                                                  •
                        Seller order ID: 111 ·9603808·5299433                       SKU: TP·Link 8-Port Gigabit Ethernet Easy
                         Business customer                                          Sma
                                                                                    Quantity: 1
                                                                                    Item subtotal: 536.94
                                                                                                                                                                                                         More information ~

0   9 months ago        111·3524250-0914629                          dlE,iiii+illTP·Link      16-Port Gigabit Ethernet                   Second Day                     P"')'TTtentcomplete                  Refund Order
    12/26/2017          Buyer name:                                                 Unmanaged Switch I Plug and Play I Metal I
    9:59 AM PST         amazon91773                                                 Desktop/Rackmount I Fanless I Limited
                        Fulfillment method: Amazon                                  Lifetime (TL·SG1016D)
                        Sales channel: Amazon.com                                   ASIN: B004ELAOSS
                        Seller order ID: 111·3524250-0914629                        SKU: TP·Link 16·Port Gigabit Ethernet
                         Business rustomer                                          Unmanag
                                                                                    Quantity: 1
                                                                                    Item subtotal: $76.84
                                                                                                                                                                                                         More information      'd




                                                                                -   Previous       12]          Next ~                                                                                Results per page: 50 ;

                                                                             Showing orders 1 • 29 of 29 totat orders.

                                                                                                                                                                   CS00040
Rate this oaoe     Get support      Policies and Agreements      English    •                                                                         careful Shopper      © 1999-2018, Amazon.com, Inc. or Its affiliates
FEEDBACK X


    Q Type here to search                                       -·
                                                                o;         l!I ~          l    w el
                                                                                                 ;:oi      •)
                                                                                                           -                     ra      -
                                                                                                                                         ""~                                                  x-" ·   r-; ~.;;) (]>))   ENG    12:59 PM   11""1
                                                                                                                                                                                                                                          ~
                                                                -                                                                7                                                                                            10/8/2018
Case 1:18-cv-03019-RJD-RML Document 36 Filed 02/27/19 Page 13 of 42 PageID #: 465




                  Exhibit B
           to Supplemental Auyang
                 Declaration
1/28/2019           Kasa Smart Light Bulb, Tunable
                                  Case             White by TP-Link - Reliable WiFiDocument
                                           1:18-cv-03019-RJD-RML                   Connection, LED
                                                                                                 36Tunable
                                                                                                      FiledWhite, Dimmable, A19,
                                                                                                              02/27/19       Page60W 14
                                                                                                                                     Equivalent,
                                                                                                                                         of 42No  Hub Required,
                                                                                                                                                 PageID   #: 466Works with Alexa Echo and Google …

                                                                                                                                                                                       ...•      ll . ll.
  Skip to main contentSEE SOMETHING NEW, EVERY DAY.                                         TAKE A LOOK                                                                                   .. •                     ::::

                   Try Prime
                                       All         B01HXM8XHO                                                                                                                                                                 "1, Shop Valentine's Day Gifts
     Deliver to                                                                                                                                                                                               EN          Hello, Sign in                                               0
     Mill Valley 94941               Your Amazon.com                  Today's Deals   Gift Cards   Whole Foods           Registry            Sell        Help                                                             Account & Lists         Orders           Try Prime               Cart

    Tools & Home Improvement       Best Sellers          Deals & Savings       Gift Ideas   Power & Hand Tools        Lighting & Ceiling Fans                       Kitchen & Bath Fixtures           Smart Home     Shop by Room          Launchpad


                                                                                1-                               Save on Sonos
                                                                                                                 Check out Deals on Sanos Sound
                                                                                                                                                    Shop now•




  ‹ Back to search results for "B01HXM8XHO"


                                                                                                                                    Kasa Smart Light Bulb, Tunable White by TP-                                                                        Share                      4K+ Shares

                                                                                                                                    Link - Reliable WiFi Connection, LED Tunable
                                                                                                                                    White, Dimmable, A19, 60W Equivalent, No Hub                                                                          Exclusively for Prime members
                                                                                                                                                                                                                                                           This item is reserved for Prime
                                                                                                                                    Required, Works with Alexa Echo and Google                                                                                     members. Details
                                                                                                                                    Assistant (LB120)                                                                                                       Try Prime free for 30 days
                                             ..l)tp-link
                                                                                                                                    by TP-LINK

                                             smart Wi·Fi LED Bulb
                                             With li1.mcible Wilite Ligt-.t
                                                                                                                                         ***-<:?                v
                                                                                                                                                                      2,221 customer reviews | 553 answered questions                                               Cancel anytime

                                                                                                                                    List Price: $34.99                                                                                                      Already a member? Sign in
  VIDEO
                                                                                                                                         Price: $19.99
                                                                                                                                    You Save: $15.00 (43%)
                                                                                                                                                                                                                                                          Add to List
                                                                                                                                    In Stock.
                                                                                                                                    This item cannot be shipped to your selected location.
                                                                                                                                    Ships from and sold by Amazon.com exclusively for Prime members. Details
                                                                                                                                    Gift-wrap available.
                                                                                                                                                                                                                                                            Other Sellers on Amazon
                                                                                                                                     Style: A19,Tunable White
                                                                                                                                                                                                                                                   $22.94                            Add to Cart

                                                                                                                                        A19,Dimmable                              A19,Tunable White                                                & FREE Shipping on
                                                                                                                                        $19.99                                    $19.99                                                           eligible orders. Details
                                                                                                                                                                                                                                                   Sold by: JMBO Sales (Fast shipping)
                                                                                                                                        A19,Dimmable(3-Pack)                      BR30,Dimmable
                                                                                                                                        $65.00 ($21.67 / Piece)                   $24.99
                                                                                                                                                                                                                                                   $22.95                            Add to Cart
                                                                                                                                                                                                                                                   & FREE Shipping on
                                                                                                                                                                                                                                                   eligible orders. Details
                                                                                                                                       Amazon Certiﬁed
                                                                                                                                                                                                                                                   Sold by: PrimeDeal

                                                                                                                                       Q works with alexa                        Control this product with your voice through
                                                                                                                                                                                 select Alexa devices.                                             $24.99                            Add to Cart
                                                                                                                                                                                                                                                   & FREE Shipping on

                                                                                                                                         CONTROL FROM ANYWHERE - Turn electronics on or oﬀ from anywhere                                           eligible orders. Details
                                                  Roll over image to zoom in                                                                                                                                                                       Sold by: Network Giant
                                                                                                                                         with your smartphone using the Kasa app (Compatible w/ Android & iOS)
                                                                                                                                         VOICE CONTROL - Works with Amazon Alexa, Google Assistant and
                                                                                                                                                                                                                                                       Used & new (33) from $17.99 & FREE
                                                                                                                                         Microsoft Cortana supported devices for a hands-free experience
            Product Energy Guide                                                                                                                                                                                                                       shipping.
                                                                                                                                         TUNABLE - 60 Watt Equivalent, dim brightness and ﬁne-tune light
                                                                                                                                         appearance from soft white (2700K) to daylight (6500K).
                                                                                                                                         KASA SCENES & SCHEDULES - Schedule the Smart Bulb to automatically                                            Have one to sell?       Sell on Amazon

                                                                                                                                         turn on and oﬀ when away
                                                                                                                                         NOTE: Requires a secured 2.4 GHz Wi-Fi network connection
                                                                                                                                     › See more product details

https://www.amazon.com/TP-Link-Dimmable-Equivalent-Assistant-LB120/dp/B01HXM8XHO/ref=sr_1_1?ie=UTF8&qid=1548721705&sr=8-1&keywords=B01HXM8XHO                                                                                                                                                      1/14
1/28/2019         Kasa Smart Light Bulb, Tunable
                                Case             White by TP-Link - Reliable WiFiDocument
                                         1:18-cv-03019-RJD-RML                   Connection, LED
                                                                                               36Tunable
                                                                                                    FiledWhite, Dimmable, A19,
                                                                                                            02/27/19       Page60W 15
                                                                                                                                   Equivalent,
                                                                                                                                       of 42No  Hub Required,
                                                                                                                                               PageID   #: 467Works with Alexa Echo and Google …
                                                                                                   Compare with similar items

                                                                                                   Used & new (33) from $17.99 & FREE shipping.
                                                                                                                                                                                     r>: r>. ('
                                                                                                                                                                                        .
                                                                                                                                                                                       (!}
                                                                                                                                                                                              ,.
                                                                                                                                                                                             (fJ
                                                                                                                                                                                                        · Kc;)HREE
                                                                                                                                                                                                       (fJ
                                                                                                        PHILIPS HUE                                                                  r>.     r=\   ('I        Kohree Edison
                                                                                                                                                                                                             LED Bulb Vintage
                                                                                                        Got Voice? Get Hue. Works                                                                             Filament Bulb

                                                                                                        with any voice assistant
                                                                                                        › Shop now                                                                   Dimmable Edison LED Bulb Kohree 6W
                                                                                                                      Philips Hue White A19                                          Vintage LED Filament Light Bulb, 4000...
                                                                                                                      60W Equivalent L...                                                              421
                                                                                                    Ad feedback                                                                      $23.99 ,.{prime

                                                                                                                                                                                                                   Ad feedback


   Sponsored products related to this item                                                                                                                                                                           Page 1 of 14




                                                                                                                                                                                                               \     \      \

     <

            [Upgrade] 27W (250 Watt    Sengled E11-G14 A19         Novostella Smart Light         Sengled A19 LED Light            LOHAS Smart Light Bulb       JOMARTO Smart WiFi LED         Sunco Lighting 12 Pack
            Equivalent) A21 Omni-      Daylight 5000K (Hub         Bulb, RGBCW Wi-Fi LED          Bulb with 15 Seconds             Dimmable LED Daylight        Light Bulb, 2 Pack             5/6 Inch LED Recessed
            directional Ceramic LED    Required) Smart LED Light   Bulb A19[7W 600LM]             Delay-oﬀ, 60W Equivalent,        Bulbs, A19 WiFi LED Bulbs,   Compatible with                Downlight, Smooth Trim
            Light Bulbs, 4...          Bulb 8-Pack                 Dimmable Multicolor...         E26 Base Soft...                 Compatible ...               Alexa/Google Home,…            Dimmable, 13W=...

            ****~
            $49.99 ,.{prime
                           311
                                       $76.99
                                                    3227
                                                                   ***'(:{'(;:{
                                                                   $42.99 ,.{prime
                                                                                   89
                                                                                                  $35.96
                                                                                                                14
                                                                                                                                   $22.49
                                                                                                                                                  264
                                                                                                                                                                $28.99
                                                                                                                                                                               29
                                                                                                                                                                                               ** *'(:{
                                                                                                                                                                                               $84.99 ,.{prime
                                                                                                                                                                                                               886

                                                                                                                                                                                                                   Ad feedback      Q
   Customers also shopped for                                                                                                                                                                                            Page 1 of 4


                                                 LIFX
                                                 a--   n




     <                                                                                                                                                                                                                          >
                                                                                              /

            Kasa Smart Light Bulb by   LIFX Mini White (A19) Wi-   Kasa Smart Light Bulb by       Kasa Smart Wi-Fi LED             Geeni Wi-Fi LED Light        Kasa Smart Light Bulb,         Geeni Prisma 1050 A21
            TP-Link - Reliable WiFi    Fi Smart LED Light Bulb,    TP-Link - Reliable WiFi        Light Bulb by TP-Link -          Bulb-Soft White,             Multicolor by TP-Link -        Smart Wi-Fi LED Multico
            Connection, LED Soft       Dimmable, Warm White,       Connection, LED Soft           Soft White, Dimmable,            Dimmable, A19, No Hub        Reliable WiFi Connection,      Light Bulb - 75W
            White, Dimmable, A19,…     No Hub Required, Works…     White, Dimmable, A19,…         A19, No Hub Required,…           Required, Works with…        LED Multicolor, 16…            Equivalent, No Hub…

            $19.99
                         2,028
                                       $24.99
                                                    494
                                                                     ** '(;:{
                                                                   $19.99 ,.{prime
                                                                                  2,221
                                                                                                  **
                                                                                                             '(;:{ 2,221
                                                                                                  $65.00 ,.{prime                     ** '(:{
                                                                                                                                   $39.99 ,.{prime
                                                                                                                                                     14
                                                                                                                                                                $39.95
                                                                                                                                                                             766
                                                                                                                                                                                               $24.99
                                                                                                                                                                                                               118




   What other items do customers buy after viewing this item?



https://www.amazon.com/TP-Link-Dimmable-Equivalent-Assistant-LB120/dp/B01HXM8XHO/ref=sr_1_1?ie=UTF8&qid=1548721705&sr=8-1&keywords=B01HXM8XHO                                                                                       2/14
1/28/2019            Kasa Smart Light Bulb, Tunable
                                   Case             White by TP-Link - Reliable WiFiDocument
                                            1:18-cv-03019-RJD-RML                   Connection, LED
                                                                                                  36Tunable
                                                                                                       FiledWhite, Dimmable, A19,
                                                                                                               02/27/19       Page60W 16
                                                                                                                                      Equivalent,
                                                                                                                                          of 42No  Hub Required,
                                                                                                                                                  PageID   #: 468Works with Alexa Echo and Google …
                 Kasa Smart Light Bulb by TP-Link - Reliable WiFi Connection, LED Soft White, Dimmable, A19,
                 60W Equivalent, No Hub Required, Works with Alexa Echo and Google Assistant (LB110)
                                2,221
                 * ··~
                 $19.99 vPrime

                 Kasa Smart Light Bulb by TP-Link - Reliable WiFi Connection, LED Soft White, Dimmable, A19,
                 50W Equivalent, No Hub Required, Works with Alexa Echo and Google Assistant (LB100)

                 ****~
                 $19.99 vprime
                                2,028



                 All-new Echo Dot (3rd Gen) - Smart speaker with Alexa - Charcoal

                 ****-t:l
                 $29.99 vprime
                                18,803




                 TP-Link KL130 Kasa Smart Wi-Fi LED Light Bulb, Dimmable, A19, No Hub Required, Works with
                 Alexa & Google Assistant, Also Available for California Residents, Multi-Colored

                 ****~
                 $39.99 vPrime
                                2,028




   Add Alexa for voice control

    This item requires an Alexa device for voice control.                           Alexa devices compatible with this item:




                                           +

                                                                                      <                                                                                                                          >
                                                                                                 Echo Spot - Smart Displa…     Echo (2nd Generation) - …   All-new Echo Show (2nd …   All-new Echo Dot (3rd G…
                                                                                                      $129.99 vPrime                 $89.99 vPrime              $229.99 vPrime              $29.99 vPrime
                          This item              Alexa device
                                                 5 compatible
                                                                                                        Add to Cart                   Add to Cart                Add to Cart                Add to Cart




   Special offers and product promotions
   Style: A19,Tunable White
          Buy Used and Save: Buy a Used "Kasa Smart Light Bulb, Tunable White by TP-Link - ..." and save 15% off the $34.99 list price. Buy with confidence as the condition of this item and its timely
          delivery are guaranteed under the "Amazon A-to-z Guarantee". See all Used offers.
          Your cost could be $9.99 instead of $19.99! Get $10.00 off instantly as a gift card upon approval for the Amazon.com Store Card. Learn more.



   Have a question?
   Find answers in product info, Q&As, reviews




https://www.amazon.com/TP-Link-Dimmable-Equivalent-Assistant-LB120/dp/B01HXM8XHO/ref=sr_1_1?ie=UTF8&qid=1548721705&sr=8-1&keywords=B01HXM8XHO                                                                        3/14
1/28/2019      Kasa Smart Light Bulb, Tunable
                             Case             White by TP-Link - Reliable WiFiDocument
                                      1:18-cv-03019-RJD-RML                   Connection, LED
                                                                                            36Tunable
                                                                                                 FiledWhite, Dimmable, A19,
                                                                                                         02/27/19       Page60W 17
                                                                                                                                Equivalent,
                                                                                                                                    of 42No  Hub Required,
                                                                                                                                            PageID   #: 469Works with Alexa Echo and Google …
   From the manufacturer


                                                                                                                                               Otp-link
                                  LIGHT. YOUR WAY.




                                                                                                                                                 LB120
                                                                                                                                           Smart Wi-Fi LED Bulb
                                  O a~azon alexa                                                                                          with Tunable White Light

                                                                                            View larger


                                                                      Control Your Light from Anywhere                                                      ...,.....
                                                                      Control your lighting from anywhere with the LB120. The smart
                                                                                                                                                   •           •         •
                                                                                                                                                           l. ·ff l. ~
                                                                                                                                                            -- ---
                                                                      bulb installs as easily as a standard light bulb, and connects to            ~
                                                                      your home Wi-Fi in no time through the free Kasa app. Kasa lets             ---          --
                                                                      you manage your lights with your smartphone or tablet, including
                                                                                                                                                         View larger
                                                                      adjusting brightness, setting schedules and scenes, and tracking
                                                                                                                                              Tips for Optimal Performance:
                                                                      energy used.
                                                                                                                                                    If your Wi-Fi coverage
                                                                      The LB120 also lets you tune its white temperature to create
                                                                                                                                                    does not reach the bulb,
                                                                      lighting suited to your mood, from bright daylight to soft,
                                                                                                                                                    consider a range
                                                                      relaxing whites. For added convenience, you can control the
                                                                                                                                                    extender
                                                                      LB120 with your voice when paired with Amazon Alexa.
                                                                                                                                                    Lamps and ﬁxtures with
                                                                                                                                                    metal housings may
                                                                                                                                                    reduce Wi-Fi signals
                                                                                                                                                    Ensure the bulb is
                                                                                                                                                    within the range of your
                                          View larger
                                                                                                                                                    Wi-Fi connection
                                                                                                                                                    Position your router as
                                                                                                                                                    close to a common
                                                                                                                                                    open area as possible
                                                                                                                                                    Beware of turning the
                                                                                                                                                    power on and oﬀ 3
                                                                                                                                                    times quickly as this will
                                                                                                                                                    reset the device
                                                                                                                                                    Do not use with dimmer
                                                                                                                                                    switches




https://www.amazon.com/TP-Link-Dimmable-Equivalent-Assistant-LB120/dp/B01HXM8XHO/ref=sr_1_1?ie=UTF8&qid=1548721705&sr=8-1&keywords=B01HXM8XHO                                            4/14
1/28/2019      Kasa Smart Light Bulb, Tunable
                             Case             White by TP-Link - Reliable WiFiDocument
                                      1:18-cv-03019-RJD-RML                   Connection, LED
                                                                                            36Tunable
                                                                                                 FiledWhite, Dimmable, A19,
                                                                                                         02/27/19       Page60W 18
                                                                                                                                Equivalent,
                                                                                                                                    of 42No  Hub Required,
                                                                                                                                            PageID   #: 470Works with Alexa Echo and Google …
                                                                                     Manage Remotely
                                                                                     The LB120 connects to your Wi-Fi and lets you control every aspect of your lighting from your
                                                                                     smartphone or tablet. Whether home or away, you can always make sure your lighting is set the way you
                                                                                     want it.

                                                                                     Turn the lights on from your car when you arrive home at night, and make sure all your lights are switched
                                                                                     oﬀ even when you’re already at work.




                                                                                     •
                                                                                     Manage
                                                                                     Remotely
                                                                                                                    Fine-Tuned
                                                                                                                    Lighting
                                                                                                                                       Peace of Mind        Save Energy




                                                                                           -tf- [J
                                                                                           w
                                                                                           .....,.
                                                                                                       l@J
                                                                                                        ......
                                                                                              ""'°   f.XT'Ool>OI•




                                        View larger                              View larger                                           View larger                                     View larger

                          Control with Your Voice                    Kasa                                                  No Hub Required                                World’s #1 Consumer Wi-Fi
                          The Smart Bulb works directly with         The free Kasa app works with all TP-                  The LB120 works with any Wi-Fi router          Brand*
                          Amazon Alexa and Google Assistant to       Link smart home devices, allowing you                 without the need for a separate hub or         Nearly half the people in the world who
                          manage your devices through Voice          to easily control your home from any                  paid subscription service.                     use Wi-Fi networking products use TP-
                          Control. Assign a name to each Smart       Android or iOS device.                                                                               Link. With over 150,000 products
                          Bulb and communicate each Bulb by                                                                                                               shipped daily, substantial investment in
                          name when making a voice command.                                                                                                               research and development, and
                          You can also create a group for all your                                                                                                        meticulous in-house design,
                          smart devices and control them all in                                                                                                           manufacturing and testing, we’re proud
                          one command.                                                                                                                                    to be the world leader in Wi-Fi.

                                                                                                                                                                          *According to latest published IDC
                                                                                                                                                                          Worldwide Quarterly WLAN Tracker
                                                                                                                                                                          Report, Q3 2016 Final Release.




https://www.amazon.com/TP-Link-Dimmable-Equivalent-Assistant-LB120/dp/B01HXM8XHO/ref=sr_1_1?ie=UTF8&qid=1548721705&sr=8-1&keywords=B01HXM8XHO                                                                        5/14
1/28/2019         Kasa Smart Light Bulb, Tunable
                                Case             White by TP-Link - Reliable WiFiDocument
                                         1:18-cv-03019-RJD-RML                   Connection, LED
                                                                                               36Tunable
                                                                                                    FiledWhite, Dimmable, A19,
                                                                                                            02/27/19       Page60W 19
                                                                                                                                   Equivalent,
                                                                                                                                       of 42No  Hub Required,
                                                                                                                                               PageID   #: 471Works with Alexa Echo and Google …




                                                                                                           I
                                                                   I
                                                                   e                  !                                          ~
                                                                                                                                 r.


                                                                         T/
                                                                 LB100              LB110                LB120                 LB130           LB100 TKIT (3-Pack)

                                            Connection        802.11n Wi-Fi      802.11n Wi-Fi        802.11n Wi-Fi         802.11n Wi-Fi         802.11n Wi-Fi

                                       Angled Lighting          270° Wide          270° Wide            270° Wide           180° Focused            270° Wide

                                             Lumens          600 (50W equiv.)   800 (60W equiv.)     800 (60W equiv.)      800 (60W equiv.)      600 (50W equiv.)

                                      Light Appearance       2700K Soft White   2700K Soft White    2700k - 6500K Soft    2500K - 9000K Soft     2700K Soft White
                                                                                                     White to Daylight     White to Daylight

                                            Multicolor                                                                            ✓

                                    Compatible Wi-Fi Band        2.4Ghz             2.4Ghz               2.4Ghz                2.4Ghz                 2.4Ghz

                                     Dimmable (via app)             ✓                  ✓                    ✓                     ✓                     ✓

                                            Scheduling              ✓                  ✓                    ✓                     ✓                     ✓

                                   Alexa Voice Control and          ✓                  ✓                    ✓                     ✓                     ✓
                                      Google Assistant
                                         Compatible

                                       Lifetime Rating          13.7 Years         22.8 Years           22.8 Years            22.8 Years            13.7 Years




     WARNING: California’s Proposition 65



   Compare with similar items




https://www.amazon.com/TP-Link-Dimmable-Equivalent-Assistant-LB120/dp/B01HXM8XHO/ref=sr_1_1?ie=UTF8&qid=1548721705&sr=8-1&keywords=B01HXM8XHO                                               6/14
1/28/2019          Kasa Smart Light Bulb, Tunable
                                 Case             White by TP-Link - Reliable WiFiDocument
                                          1:18-cv-03019-RJD-RML                   Connection, LED
                                                                                                36Tunable
                                                                                                     FiledWhite, Dimmable, A19,
                                                                                                             02/27/19       Page60W 20
                                                                                                                                    Equivalent,
                                                                                                                                        of 42No  Hub Required,
                                                                                                                                                PageID   #: 472Works with Alexa Echo and Google …




                                                                                                                                                                                              ,ufy




                                 This item Kasa Smart Light Bulb, Tunable       Kasa Smart Light Bulb by TP-Link - Reliable    Kasa Smart Wi-Fi LED Light Bulb by TP-Link   eufy Lumos Smart Bulb by Anker, Works
                                 White by TP-Link - Reliable WiFi Connection,   WiFi Connection, LED Soft White, Dimmable,     - Soft White (800lm) - 2 Pack (LB110)        with Amazon Alexa and Google Assistant, No
                                 LED Tunable White, Dimmable, A19, 60W          A19, 50W Equivalent, No Hub Required,                                                       Hub Required, Wi-Fi, 60W Equivalent,
                                 Equivalent, No Hub Required, Works with        Works with Alexa Echo and Google Assistant                                                  Dimmable LED Light Bulb, A19, E26, 800
                                 Alexa Echo and Google Assistant (LB120)        (LB100)                                                                                     Lumens (Soft White)

                                     See Details                                    Add to Cart                                    Add to Cart                                  Add to Cart


     Customer Rating                               (2221)                       ****'Q            (2028)
                                                                                                                               *****             (16)                                         (673)

     Price                       $1999                                          $1999                                          $4399                                        $1599
     Shipping                    Exclusively for Prime members                  Eligible for FREE Shipping                     Eligible for FREE Shipping                   Eligible for FREE Shipping

     Sold By                     Amazon.com                                     Amazon.com                                     PrimeDeal                                    EufyHome

     Shape                       a19                                            A19, E26 Fitting                               Bulb                                         a19

     Light Source Type           LED                                            LED                                            LED                                          LED

     Additional Features         —                                              • Control your lights from anywhere with       —                                            —
                                                                                your tablet or smartphone using the free
                                                                                Kasa app (iOS, Android) • Dim brightness to
                                                                                customize lighting and suit your mood •
                                                                                Check on lights remotely and power them
                                                                                oﬀ for peace of mind • Control lights
                                                                                individually or in groups by saving your
                                                                                favorite light settings as Scenes • Set
                                                                                schedules, timers, and countdowns and have
                                                                                your lights work around your life • Track
                                                                                real-time and historical energy use to stay
                                                                                informed and save • Use Away Mode to turn
                                                                                lights on and oﬀ at diﬀerent times to give
                                                                                the appearance that someone is home •
                                                                                Compatible Wi-Fi Bands: 802.11n, 2.4GHz
                                                                                Wi-Fi • Lifetime: 22.8 yrs, up to 25,000 hrs

     Wattage                     11 watts                                       8 watts                                        60 watts                                     60 watts




   Product description

https://www.amazon.com/TP-Link-Dimmable-Equivalent-Assistant-LB120/dp/B01HXM8XHO/ref=sr_1_1?ie=UTF8&qid=1548721705&sr=8-1&keywords=B01HXM8XHO                                                                            7/14
1/28/2019            Kasa Smart Light Bulb, Tunable
                                   Case             White by TP-Link - Reliable WiFiDocument
                                            1:18-cv-03019-RJD-RML                   Connection, LED
                                                                                                  36Tunable White,
                                                                                                        Filed      Dimmable, A19,
                                                                                                               02/27/19       Page60W 21
                                                                                                                                      Equivalent,
                                                                                                                                          of 42NoPageID
                                                                                                                                                  Hub Required,
                                                                                                                                                          #: 473Works with Alexa Echo and Google …
      Style:A19,Tunable White

        Control your lighting from anywhere with the LB120. The smart bulb installs as easily as a standard light bulb, and connects to your home Wi-Fi in no time through the free Kasa app. Kasa lets you manage your lights with your
        smartphone or tablet, including adjusting brightness, setting schedules and scenes, and tracking energy used. The LB120 also lets you tune its white temperature to create lighting suited to your mood, from bright daylight to
        soft, relaxing whites. For added convenience, you can control the LB120 with your voice when paired with Amazon Alexa. Before installing or replacing the Smart Wi-Fi LED Bulbs,read and follow all precautions, including the
        following: WARNING: RISK OF ELECTRIC SHOCK OR BURNS. - Switch OFF the light switch controlling the bulb and WAIT for the bulb to cool down before attempting to change it. - Do not install the Smart Wi-Fi LED Bulb with
        wet hands or when standing on wet or damp surfaces. - Not suitable for use with standard in-wall dimmers. - Dimmable via the app only.Suitable for use in operating environment between-20°C and 40°C (-4°F and 104°F). -
        This device is not intended for use with emergency exit luminaires. - NOT FOR EMERGENCY LIGHTING.




   Product information
   Style:A19,Tunable White

   Technical Details                                                                                                    Additional Information

       Part Number                                          LB120                                                          ASIN                                                    B01HXM8XHO

       Item Weight                                          7 ounces                                                       Customer Reviews                                                             2,221 customer reviews
                                                                                                                                                                                   4.0 out of 5 stars
       Product Dimensions                                   4.1 x 3.1 x 6.7 inches
                                                                                                                           Best Sellers Rank                                       #1,181 in Tools & Home Improvement (See top 100)
       California residents                                 Click here for Proposition 65 warning                                                                                  #43 in Industrial & Scientific > Industrial Electrical >
                                                                                                                                                                                   Lighting Components > Light Bulbs > LED Bulbs
       Item model number                                    LB120
                                                                                                                           Shipping Weight                                         11.2 ounces (View shipping rates and policies)
       Size                                                 60W Equivalent Smart Bulb, Tunable White
                                                                                                                           Date First Available                                    August 9, 2016
       Color                                                Tunable White

       Style                                                A19,Tunable White                                           Warranty & Support

       Material                                             Cobalt                                                       Product Warranty: For warranty information about this product, please click here. [PDF ]

       Shape                                                a19                                                         Feedback
       Power Source                                         AC                                                           If you are a seller for this product, would you like to suggest updates through seller support?
                                                                                                                         Would you like to tell us about a lower price?
       Voltage                                              120 volts

       Wattage                                              11 watts

       Item Package Quantity                                1

       Type of Bulb                                         LED

       Luminous Flux                                        800 lm

       Display Style                                        LED

       Included Components                                  Smart Wi-Fi LED Bulb LB120, Quick Installation
                                                            Guide

       Batteries Included?                                  No

       Batteries Required?                                  No

       Warranty Description                                 2 years.



    Technical Speciﬁcation

https://www.amazon.com/TP-Link-Dimmable-Equivalent-Assistant-LB120/dp/B01HXM8XHO/ref=sr_1_1?ie=UTF8&qid=1548721705&sr=8-1&keywords=B01HXM8XHO                                                                                                 8/14
1/28/2019          Kasa Smart Light Bulb, Tunable
                                 Case             White by TP-Link - Reliable WiFiDocument
                                          1:18-cv-03019-RJD-RML                   Connection, LED
                                                                                                36Tunable
                                                                                                     FiledWhite, Dimmable, A19,
                                                                                                             02/27/19       Page60W 22
                                                                                                                                    Equivalent,
                                                                                                                                        of 42No  Hub Required,
                                                                                                                                                PageID   #: 474Works with Alexa Echo and Google …
    User Guide [pdf ]
    Other Content [pdf ]



   Related Video Shorts | Upload your video




             Why should you
                                 1:30

                                          Kasa Smart Light Bulb,
                                                                0:38
                                                                                      -
                                                                        Customer Review: Eight
                                                                                              0:27                           0:40

                                                                                                       Customer Review: I’m in         Customer Review:
                                                                                                                                                          0:14

                                                                                                                                                                   Customer Review:
                                                                                                                                                                                       0:40                          0:38

                                                                                                                                                                                                 TP-Link Smart Wi-Fi LED
             purchase Smart Home…         Tunable White by TP-…         months and these…              love with these…                Wonderful! More Than…       Everything I had hope…        Bulb A19 50w 60w…

             Amazon Smart Home            Manufacturer Video            P36jet                         eric Heyward                    MARCIA                      Liz                           TP-Link




   Important information
      Legal Disclaimer
      This product contains chemicals known to the State of California to cause cancer and birth defects or other reproductive harm.



   Sponsored products related to this item



                                                                                                                                                                                                                              BR3l
                                                                                                                                                                                                                              WI-F1i
                                                                                                                                                                                                                              BULB
                                                                                                                                                                                                                              tow

                                                                                                         ~        ~                                                                                                           ~
                                                                                                        ffll IJ(                                                                                                              ~
                                                                                                                                                                                                                              ~

            [Upgrade] 27W (250 Watt      PETEME LED Bulb, A19          Smart Bulb Wiﬁ Led Bulb       Zombber 2 Pack 2nd             WIXANN Smart WiFi Bulb,      Smart LED Bulb E27, WiFi     Smart LED Bulb A19 WiFi       LED Sm
            Equivalent) A21 Omni-
            directional Ceramic LED
            Light Bulbs, 4...

            $49.99
                           311
                                         LED Smart Bulb,
                                         White/RGB, E26 7W
                                         Equivalent 60W,Work…

                                         ****{:(       63
                                         $29.99 ,/'prime
                                                                       E26 A19 7W 600LM
                                                                       Multicolored RGB CCT
                                                                       Smart Light Bulb Wor...

                                                                       ****{:(       53
                                                                       $39.99 ,/'prime
                                                                                                     Generation Smart WiFi
                                                                                                     Light Bulb, No Hub
                                                                                                     Required, Multicolored ...

                                                                                                     **      *'(:[
                                                                                                                   74
                                                                                                     $26.88 ,/'prime
                                                                                                                                    RGBCW Wi-Fi LED Bulb
                                                                                                                                    A19[7W 600LM]
                                                                                                                                    Dimmable Multicolored

                                                                                                                                    ****{:(       17
                                                                                                                                    $17.99 ,/'prime
                                                                                                                                                                 Control and Multicolor
                                                                                                                                                                 Light Bulb, Compatible
                                                                                                                                                                 with Alexa, ...

                                                                                                                                                                 ****{:(
                                                                                                                                                                 $16.99 ,/'prime
                                                                                                                                                                                 176
                                                                                                                                                                                              Dimmable Multicolor Light
                                                                                                                                                                                              Bulb Compatible with
                                                                                                                                                                                              Alexa and Go...
                                                                                                                                                                                              ***ii{?       11
                                                                                                                                                                                              $50.99 ,/'prime
                                                                                                                                                                                                                            ..
                                                                                                                                                                                                                            Certiﬁ
                                                                                                                                                                                                                            Univer
                                                                                                                                                                                                                            Dimm

                                                                                                                                                                                                                            $21.99
                                                                                                                                                                                                                                    ,
                                                                                                                                                                                                                            Ad feedback   Q




                                                                             PRIME     ORIGINAL



                                                    THE MHN }NE HlliH [HSTLE

https://www.amazon.com/TP-Link-Dimmable-Equivalent-Assistant-LB120/dp/B01HXM8XHO/ref=sr_1_1?ie=UTF8&qid=1548721705&sr=8-1&keywords=B01HXM8XHO                                                                                             9/14
1/28/2019             Kasa Smart Light Bulb, Tunable
                                    Case             White by TP-Link - Reliable WiFiDocument
                                             1:18-cv-03019-RJD-RML                   Connection, LED
                                                                                                   36Tunable
                                                                                                        FiledWhite, Dimmable, A19,
                                                                                                                02/27/19       Page60W 23
                                                                                                                                       Equivalent,
                                                                                                                                           of 42No  Hub Required,
                                                                                                                                                   PageID   #: 475Works with Alexa Echo and Google …
                                                                                                                                                                             Ad feedback
   Customer Questions & Answers
       See questions and answers




   2,221 customer reviews                                        Customer images

  ****~
   5 star
                     4.0 out of 5 stars


                                                62%
                                                                                                                        ~WHIT~E   =--             1-MIII~      CIRCADIAN )




   4 star                                       12%
   3 star                                       6%
   2 star                                       6%
   1 star                                       14%

                                                                 See all customer images

   By customer groups & interests
                                                                 Read reviews that mention
   Smart Home                                         4.1
                                                                   kasa app         easy to set    light bulb          easy to setup        google home
   Electronics                                        4.0

                                                                   living room        smart home       smart bulb           alexa to turn      tp-link smart
   Is this feature helpful?               Yes     No

                                                                   easy to use        super easy     easy to install         light switch


   Review this product
                                                                 Showing 1-8 of 2,221 reviews
   Share your thoughts with other customers
                                                                  Top Reviews
                                                                  Top  Reviews        v

                 Write a customer review
                                                                        Vegas Techy

                                                                             Does an Okay Job
                                                                 September 23, 2016
                                                                 Veriﬁed Purchase



https://www.amazon.com/TP-Link-Dimmable-Equivalent-Assistant-LB120/dp/B01HXM8XHO/ref=sr_1_1?ie=UTF8&qid=1548721705&sr=8-1&keywords=B01HXM8XHO                                                  10/14
1/28/2019       Kasa Smart Light Bulb, Tunable
                              Case             White by TP-Link - Reliable WiFiDocument
                                       1:18-cv-03019-RJD-RML                   Connection, LED
                                                                                             36Tunable
                                                                                                  FiledWhite, Dimmable, A19,
                                                                                                          02/27/19       Page60W 24
                                                                                                                                 Equivalent,
                                                                                                                                     of 42No  Hub Required,
                                                                                                                                             PageID   #: 476Works with Alexa Echo and Google …
                                                           I bought four of these bulbs when I saw they are compatible for direct control using Amazon's Echo. And sure
            PRIME   ORIGINAL
                                                           enough, it takes a minimum of setup, and they work like a dream! And you can control individual lights, a group of
                         TOM   CLANCY'S
                                                           lights, or all of the lights just by telling Echo "Alexa, turn on the living room lights." The lights come on, Alexa says


                        JAC·K-                             "Ok" and its perfect!

                                                           BIG POINT HERE: You do NOT need a hub for these bulbs. A hub is a separate little box you attach to your Wi-Fi


                        RYAN
                      TRY PRIME NOW
                                                           router, conﬁgure (which can be a nightmare), and must always go through for the app or Echo to talk through and
                                                           control the lights. Hue uses this and I tried it and HATED it! NO SUCH NEED HERE...Each BULB JUST WORKS with
                                                           the app, with Echo and NO HUB! WOOHOO!!!

                                                           Now, about the light bulbs themselves...LED bulbs for a long time weren't able to provide the warm glow of
                            ........_,,
                        prime video                        incandescent bulbs, and that used to turn people (myself included) oﬀ to going with LED. This was despite the
                                                           savings you get with LED. However, these bulbs let you choose between white or yellow (that soft glow color) at
                                                           any time! You can use it on bright white, then have your needs change and switch it to the soft glow. What more
                                 Ad feedback   Q
                                                           could
                                                             Readyou ask?
                                                                  more

                                                           930 people found this helpful

                                                                Helpful          Comment       Report abuse



                                                                   Loan man

                                                                         I would give zero stars if it weren’t for the fact that these play nice with Alexa and zero stars isn’t
                                                           a choice.
                                                           January 16, 2018
                                                           Veriﬁed Purchase

                                                           I have 18 of these bulbs in my house. The oldest was purchased 13 months ago and two no longer work. They were
                                                           great...as long as they worked. Sometimes they all quit communicating with my server and Alexa. It’s no fun
                                                           reconnecting 18 bulbs one at a time! Then with a two year warranty two have now stopped working. TP-Link
                                                           customer service is the worst I’ve seen.

                                                           First you call and wait on hold for 24 minutes before the rep picks up and then hangs up on you. Then you wait on
                                                           hold another 32 minutes and ﬁnally talk to a rep. You tell them you have a bulb that is burned out in less time than
                                                           the two-year warranty. They walk you through stupid trouble shooting steps like, “Is the light switch turned on?”
                                                           “Does the bulb work in a diﬀerent socket?” and “Is there a power outage in your area?” Hey, I never thought of that.

                                                           Next they escalate your issue to the returns department who will be in touch with you via email in two to three
                                                           business days. Really? An email in two or three days to tell you how to get a freaking replacement bulb?!? Ok the
                                                           email comes and you now have to register your product...all 18 bulbs. Ok prove your purchase (Thank you Amazon
                                                           for keeping my orders) so they know you really paid $25 to $32 PER LIGHT BULB!

                                                            Read
                                                           Now   more a return. Sounds good right? Two day shipping is $25 or one day shipping for $32. Wait that’s nearly
                                                               request
                                                           197 people found this helpful

                                                                Helpful          Comment       Report abuse



                                                                   B. Top Contributor: Pets
                                                               0
                                                                         So far, works great!
                                                           *****
                                                           October 5, 2017
                                                           Veriﬁed Purchase

                                                           I purchased this smart bulb along with a LIFX bulb that costs over 2X more to see which one we liked better. I was
                                                           looking for a smart bulb that didn't require a hub, and those two brands stood out in my search. Honestly, I
                                                           thought the LIFX bulb (given the price point) was going to perform better but I was wrong. Even though the LIFX

https://www.amazon.com/TP-Link-Dimmable-Equivalent-Assistant-LB120/dp/B01HXM8XHO/ref=sr_1_1?ie=UTF8&qid=1548721705&sr=8-1&keywords=B01HXM8XHO                                            11/14
1/28/2019      Kasa Smart Light Bulb, Tunable
                             Case             White by TP-Link - Reliable WiFiDocument
                                      1:18-cv-03019-RJD-RML                   Connection, LED
                                                                                            36Tunable
                                                                                                 FiledWhite, Dimmable, A19,
                                                                                                         02/27/19       Page60W 25
                                                                                                                                Equivalent,
                                                                                                                                    of 42No  Hub Required,
                                                                                                                                            PageID   #: 477Works with Alexa Echo and Google …
                                                          smart bulb was a little brighter, it didn't work consistently and we had to manually reset the light switch to get it to
                                                          connect to our network again... not so smart. The TP-Link bulb, on the other hand, has worked consistently without
                                                          us having to manually turn the switch oﬀ and on again to get it to work (not even once yet!). So I went ahead and
                                                          bought a second TP-Link smart bulb, and it has been performing just like the ﬁrst one. One of our bulbs is actually
                                                          in the far end of our backyard, and I thought I was going to have connectivity issues due to its physical distance to
                                                          our router, but have had none! Planning on buying more for the house! And at this price, I will be able to buy more
                                                          than I would have if I had gone with the LIFX bulb. Happy customer!

                                                          24 people found this helpful

                                                               Helpful         Comment       Report abuse




                                                          ···~~  Walsh

                                                                       Needs to be reset frequently
                                                          December 31, 2016
                                                          Veriﬁed Purchase

                                                          The bulb must be frequently reset, turned oﬀ and on 3 times to reset and then re-added to Kasa. I don't have this
                                                          problem with the smart plug I also own or any of the other TP-Link equipment. This bulb has been a
                                                          disappointment and I wouldn't recommend it to my friends.

                                                          After I take down the Xmas tree I'll be putting the smart plug back and will move the light around and see if the
                                                          problem continues or if this is just due to a dead spot in my wireless coverage that is causing the bulbs problems.

                                                          Perhaps a FW update will ﬁx it down the road

                                                          Update: Raised the stars to a 4. After contacting support I was sent a link to a tool that once downloaded allowed
                                                          me to upgrade the ﬁrmware on my LB-110 to V1.2.2. Since upgrading the ﬁrmware I haven't had a disconnect,
                                                          where as before it had gotten to the point it would only stay connected for a couple hours at a time. Hopefully this
                                                          Firmware upgrade is the solution. I left a star oﬀ since the KASA application did not identify that a newer ﬁrmware
                                                          edition was available.




                                                          139 people found this helpful

                                                               Helpful         Comment       Report abuse


                                                          See all 2,221 reviews


                                                            Write a customer review




   Set up an Amazon Giveaway




https://www.amazon.com/TP-Link-Dimmable-Equivalent-Assistant-LB120/dp/B01HXM8XHO/ref=sr_1_1?ie=UTF8&qid=1548721705&sr=8-1&keywords=B01HXM8XHO                                           12/14
1/28/2019            Kasa Smart Light Bulb, Tunable
                                   Case             White by TP-Link - Reliable WiFiDocument
                                            1:18-cv-03019-RJD-RML                   Connection, LED
                                                                                                  36Tunable
                                                                                                       FiledWhite, Dimmable, A19,
                                                                                                               02/27/19       Page60W 26
                                                                                                                                      Equivalent,
                                                                                                                                          of 42No  Hub Required,
                                                                                                                                                  PageID   #: 478Works with Alexa Echo and Google …
                           Amazon Giveaway allows you to run promotional giveaways in order to create buzz, reward your
                           audience, and attract new followers and customers. Learn more about Amazon Giveaway

                           This item: Kasa Smart Light Bulb, Tunable White by TP-Link - Reliable WiFi Connection, LED Tunable White, Dimmable, A19, 60W Equivalent, No Hub Required, Works with Alexa Echo and Google Assistant
                           (LB120)


                             Set up a giveaway



   Customers who bought this item also bought




            Kasa Smart Light Bulb by     Kasa Smart Light Bulb,           Kasa Smart WiFi Plug Mini             Kasa Smart Light Bulb by        Kasa Smart Wi-Fi LED      Kasa Smart Light Bulb,
            TP-Link - Reliable WiFi      Multicolor by TP-Link -          by TP-Link - Reliable WiFi            TP-Link - Reliable WiFi         Light Bulb by TP-Link -   Multicolor by TP-Link -
            Connection, LED Soft         Reliable WiFi Connection,        Connection, No Hub                    Connection, LED Soft            Soft White, Dimmable,     Reliable WiFi Connection,
            White, Dimmable, A19,…       LED Multicolor, 16…              Required, Works with…                 White, Dimmable, A19,…          A19, No Hub Required,…    LED Multicolor, 16…

            $19.99
                          2,221
                                         $39.95
                                                       766
                                                                            **
                                                                           #1 Best Seller
                                                                                           {:r
                                                                                                 3,360
                                                                                                  in Electric   $19.99
                                                                                                                              2,028
                                                                                                                                                $65.00
                                                                                                                                                             2,221
                                                                                                                                                                          ****{:{
                                                                                                                                                                          $39.99 ./prime
                                                                                                                                                                                         2,221


                                                                          Plugs
                                                                          $19.99 ./prime



                                                              .

                                                                      .
                                                                            A VERY INGUSH SC~NHL
                                                                                  I   i   ,11    Globe Winner                ~~ r
                                                                                                                            ,~,.,,,, ;
                                                                                                                           .;'~
                                                                                                                                  ,.
                                                                                                                              -~ -,,\_
                                                                                                                                       th
                                                                                                                                            ~
                                                                                                                                                              .
                                                                                                                                                         TRY PRl~E NOW

                                                                                                                                                           pnrne vt deo
                                                                                                                                                               ~
                                                                                                                                                                                     .



                                                                                                                                                                               Ad feedback
   Pages with related products. See and discover other items: dim lights, wiﬁ routers for home, smart link, smart device, smart home hub, google home devices




                                                                                                                          Back to top




                                  Get to Know Us                     Make Money with Us                                    Amazon Payment Products                             Let Us Help You
                                  Careers                            Sell on Amazon                                        Amazon Rewards Visa Signature Cards                 Your Account
                                  Blog                               Sell Under Private Brands                             Amazon.com Store Card                               Your Orders
                                  About Amazon                       Sell on Amazon Handmade                               Amazon Business Card                                Shipping Rates & Policies
                                  Press Center                       Sell Your Services on Amazon                          Amazon.com Corporate Credit Line                    Amazon Prime
                                  Investor Relations                 Sell on Amazon Business                               Shop with Points                                    Returns & Replacements
                                  Amazon Devices                     Sell Your Apps on Amazon                              Credit Card Marketplace                             Manage Your Content and Devices
                                                                     Become an Affiliate                                   Reload Your Balance                                 Amazon Assistant

https://www.amazon.com/TP-Link-Dimmable-Equivalent-Assistant-LB120/dp/B01HXM8XHO/ref=sr_1_1?ie=UTF8&qid=1548721705&sr=8-1&keywords=B01HXM8XHO                                                                                 13/14
1/28/2019      Kasa Smart Light Bulb, Tunable
                             Case             White by TP-Link - Reliable WiFiDocument
                                      1:18-cv-03019-RJD-RML                   Connection, LED
                                                                                            36Tunable
                                                                                                 FiledWhite, Dimmable, A19,
                                                                                                         02/27/19       Page60W 27
                                                                                                                                Equivalent,
                                                                                                                                    of 42No  Hub Required,
                                                                                                                                            PageID   #: 479Works with Alexa Echo and Google …
                                                              Advertise Your Products                           Amazon Currency Converter                                      Help
                                                              Self-Publish with Us
                                                              › See all




                                                                                                                                  ...
                                                                                                                 English                   United States




                          Amazon Music           Amazon Advertising           Amazon Drive              6pm                             AbeBooks                 ACX                      Alexa
                          Stream millions        Find, attract, and           Cloud storage             Score deals                     Books, art               Audiobook Publishing     Actionable Analytics
                          of songs               engage customers             from Amazon               on fashion brands               & collectibles           Made Easy                for the Web

                          Amazon Business        AmazonFresh                  AmazonGlobal              Home Services                   Amazon Inspire           Amazon Rapids            Amazon Restaurants
                          Everything For         Groceries & More             Ship Orders               Handpicked Pros                 Digital Educational      Fun stories for          Food delivery from
                          Your Business          Right To Your Door           Internationally           Happiness Guarantee             Resources                kids on the go           local restaurants

                          Amazon Web Services    Audible                      Book Depository           Box Office Mojo                 ComiXology               CreateSpace              DPReview
                          Scalable Cloud         Download                     Books With Free           Find Movie                      Thousands of             Indie Print Publishing   Digital
                          Computing Services     Audiobooks                   Delivery Worldwide        Box Office Data                 Digital Comics           Made Easy                Photography

                          East Dane              Fabric                       Goodreads                 IMDb                            IMDbPro                  Junglee.com              Kindle Direct Publishing
                          Designer Men's         Sewing, Quilting             Book reviews              Movies, TV                      Get Info Entertainment   Shop Online              Indie Digital Publishing
                          Fashion                & Knitting                   & recommendations         & Celebrities                   Professionals Need       in India                 Made Easy

                          Prime Now              Amazon Photos                Prime Video Direct        Shopbop                         Amazon Warehouse         Whole Foods Market       Withoutabox
                          FREE 2-hour Delivery   Unlimited Photo Storage      Video Distribution        Designer                        Great Deals on           America’s Healthiest     Submit to
                          on Everyday Items      Free With Prime              Made Easy                 Fashion Brands                  Quality Used Products    Grocery Store            Film Festivals

                          Woot!                  Zappos                       Souq.com                  Subscribe with Amazon           PillPack                 Amazon Renewed           Amazon Second Chance
                          Deals and              Shoes &                      Shop Online in            Discover & try                  Pharmacy Simplified      Refurbished products     Pass it on, trade it in,
                          Shenanigans            Clothing                     the Middle East           subscription services                                    with a warranty          give it a second life




                                                                Conditions of Use    Privacy Notice   Interest-Based Ads © 1996-2019, Amazon.com, Inc. or its affiliates




https://www.amazon.com/TP-Link-Dimmable-Equivalent-Assistant-LB120/dp/B01HXM8XHO/ref=sr_1_1?ie=UTF8&qid=1548721705&sr=8-1&keywords=B01HXM8XHO                                                                        14/14
Case 1:18-cv-03019-RJD-RML Document 36 Filed 02/27/19 Page 28 of 42 PageID #: 480




                  Exhibit C
           to Supplemental Auyang
                 Declaration
2/21/2019                                     TP-Link Smart WiFi LEDDocument
                               Case 1:18-cv-03019-RJD-RML            11W Dimmable36
                                                                                 WhiteFiled
                                                                                      Bulb with Voice App Control
                                                                                              02/27/19      Page  LB120
                                                                                                                     29(2of
                                                                                                                          Pack)
                                                                                                                            42- PageID
                                                                                                                                - Amazon.com
                                                                                                                                          #: 481



                                                                                                                                                                  -    .•.. .
                                                                                                                                                                   .     -·~.-
                                                                                                                                                                                 - ~t
   Skip to main contentSEE SOMETHING
                                                                                                                                                                                        -
                                                   NEW,     EVERY DAY.                 TAKE A LOOK                                                                 .




                       Try Prime
                                         All    tp-link lb120 kit                                                             Shop women-run businesses
       Deliver to                                                                                          EN         Hello, Sign in                                                        0
       Mill Valley 94941               Your Amazon.com       Today's Deals      Gift Cards                            Account & Lists          Orders      Try Prime                            Cart

                                                                      Save up to 65°10 on Samsung SmartThings ADT Home Security    Shop now·




   ‹ Back to results


                                                                                       TP-Link Smart WiFi LED                                           Share

                                                                                       11W Dimmable White
                                                                                                                                                 $42.94
                                                                                       Bulb with Voice App                                       & FREE Shipping. Details
                                                                                       Control LB120 (2 Pack)                                    Want it TODAY, Feb. 21? Order
                                                                                       by TP-LINK                                                within 11 hrs 18 mins and choose
                                                                                                         19 customer reviews                     Same-Day Delivery at checkout.
                                                                                        | 14 answered questions                                  Details

                                                                                       Price:   $42.94 & FREE Shipping. Details                  Only 8 left in stock - order
                                                                                       Note: Available at a lower price from other               soon.
                                                                                       sellers that may not oﬀer free Prime                      Sold by JMBO Sales (Fast shipping)
                                                                                       shipping.                                                 and Fulﬁlled by Amazon. Gift-wrap
                                                                                                                                                 available.
                                                                                       Color: White

                                                                                                                                                 Qty: 1
                                                                                                  $44.08                  $42.94


                                                                                                                                                      Yes, I want FREE Two-Day
                                                                                           Smart bulbs with tunable white light
                                                                                                                                                      Shipping with Amazon Prime
                                                                                           Control your lights from anywhere with
                                                                                           your tablet or smart phone
                                                                                           Free Kasa app for iOS 8 and Android 4.1
                                                                                                                                                 ii              Add to Cart

                                                                                           or higher
                                                                                           Reduce your energy use up to 80%                      a                Buy Now

                                                                                           without brightness or quality loss
                                                                                           Track real-time energy used                                Deliver to Mill Valley 94941
https://www.amazon.com/TP-Link-Smart-Dimmable-White-Control/dp/B075KW9GPB/ref=sr_1_fkmr1_1?keywords=tp-link%2Blb120%2Bkit&qid=1550738432&s=gateway&sr=8-1-fkmr1&th=1                                   1/14
2/21/2019                                           TP-Link Smart WiFi LEDDocument
                                     Case 1:18-cv-03019-RJD-RML            11W Dimmable36
                                                                                       WhiteFiled
                                                                                            Bulb with Voice App Control
                                                                                                    02/27/19      Page  LB120
                                                                                                                           30(2of
                                                                                                                                Pack)
                                                                                                                                  42- PageID
                                                                                                                                      - Amazon.com
                                                                                                                                                #: 482
                                                                                                  › See more product details
                                                                                                                                                 Add to List
                                                                                                 Compare with similar items

                                                                                                 New (4) from $39.98 & FREE shipping.
                                                                                                 Details                                            Other Sellers on Amazon

                                                                                                                                             $39.98                           Add to Cart
                                                                                                                                             & FREE Shipping on
                                          Roll over image to zoom in                                                           Sengled Sm    eligible orders. Details
                                                                                                                               Daylight A1   Sold by: PrimeDeal
                                                                                                                               Hub Require
                                                                                                                                             $59.99                           Add to Cart
                                                                                                                                             + Free Shipping
                                                                                                                               $61.59
                                                                                                                                             Sold by: VMInnovations

                                                                                                  Ad feedback
                                                                                                                                              New (4) from $39.98 & FREE shipping.
                                                                                                                                              Details


   Frequently bought together                                                                                                                 Have one to sell?         Sell on Amazon




                                                                                      Total price: $111.96


                      +      .   -
                                 -        .

                                                   +
                                                                                       Add all three to Cart

                                                                                       Add all three to List
                                                                                                                                                                         PHILIPS

                                                                                                                                                                         h1
                                                                                                                                                                         11
                                                                                                                                                                               '€~ • ,

                                                                                                                                                                     Got Voice? Get
                                                                                                                                                                     Hue. Works with
                                                                                                                                                                    any voice assist...
            These items are shipped from and sold by diﬀerent sellers. Show details
                                                                                                                                             Philips Hue White A19 60W Equivalent
            This item: TP-Link Smart WiFi LED 11W Dimmable White Bulb with Voice App Control LB120 (2 Pack) $39.98                           LED Smart Bulb Starter Kit (4 A19 Whit...
            Echo Dot (3rd Gen) - New and improved smart speaker with Alexa - Charcoal $49.99                                                                1,191
                                                                                                                                             $99.93 .tprime
            Kasa Smart WiFi Plug Mini by TP-Link - Reliable WiFi Connection, No Hub Required, Works with Alexa… $21.99

                                                                                                                                                                              Ad feedback

   Sponsored products related to this item




https://www.amazon.com/TP-Link-Smart-Dimmable-White-Control/dp/B075KW9GPB/ref=sr_1_fkmr1_1?keywords=tp-link%2Blb120%2Bkit&qid=1550738432&s=gateway&sr=8-1-fkmr1&th=1                        2/14
2/21/2019                                       TP-Link Smart WiFi LEDDocument
                                 Case 1:18-cv-03019-RJD-RML            11W Dimmable36
                                                                                   WhiteFiled
                                                                                        Bulb with Voice App Control
                                                                                                02/27/19      Page  LB120
                                                                                                                       31(2of
                                                                                                                            Pack)
                                                                                                                              42- PageID
                                                                                                                                  - Amazon.com
                                                                                                                                            #: 483


                                                                                                                                ·~®
                                                                                                                                4,·i
                                                                                                                                1)@$.       tJJ    tlJ    00     'tlJ
                                    -'i""


                                            ...                                                                                 ••
                                                                                                                                •••o
                                                                                           ~
                                                                                           ~                                     eo@
                                                                                                                                 . .  .     w      ~      \JJ    00
             Sengled Smart LED                    LED WiFi Smart Light Bulb,   Smart WiFi Light Bulb,      BCL GU10 LED Bulbs,            Sengled Smart LED             S
             Multicolor A19 Starter Kit,          Compatible with Alexa and    Gadget-Park LED Smart       dimmable color changing        Daylight A19 Bulb, Hub        B
             60W Equivalent Bulbs, 2              Google Assistant and IFTT,   Bulb, E27 RGBW Dimmable     spotlight with IR remote,      Required, 5000K 60W           D
             Light Bulbs &...                     E26...                       WiFi Light A21...           RGB and Warm ...               Equivalent, Works with...     E

             ***"1~
             $63.99 ...,prime
                              1609                $15.98 ...,prime             $21.99 ...,prime
                                                                                                           $5.99
                                                                                                                         1
                                                                                                                                          ****~
                                                                                                                                          $61.59 ...,prime
                                                                                                                                                           1989
                                                                                                                                                                        $
                                                                                                                                                                  Ad feedback

   Customers who bought this item also bought




             Kasa Smart Light Bulb,               Kasa Smart WiFi Plug Lite    TP-LINK HS105P3 Kasa        Kasa Smart WiFi Light          Kasa Smart Light Bulb,
             Tunable White by TP-Link -           by TP-Link (2-Pack) -12      Smart Plug Mini, WiFi       Bulb, Multicolor by TP-Link    Multicolor by TP-Link –
             Reliable WiFi Connection,            Amp & Reliable Wiﬁ           Enabled (3-Pack) Control    – Smart LED Light Bulbs,       WiFi Bulbs, Works with
             LED Tunable White,                   Connection, Compact          your Devices from           Works with Alexa & Google      Alexa & Google (LB130)

             ****~
             $19.95 ...,prime
                                2,256
                                                  ****"1
                                                  $34.99 ...,prime
                                                                     1,985
                                                                               ****~
                                                                               $64.99 ...,prime
                                                                                                  3,572
                                                                                                           ****~
                                                                                                           $34.99 ...,prime
                                                                                                                              2,052                      776
                                                                                                                                          15 oﬀers from $44.94




https://www.amazon.com/TP-Link-Smart-Dimmable-White-Control/dp/B075KW9GPB/ref=sr_1_fkmr1_1?keywords=tp-link%2Blb120%2Bkit&qid=1550738432&s=gateway&sr=8-1-fkmr1&th=1            3/14
2/21/2019                                   TP-Link Smart WiFi LEDDocument
                             Case 1:18-cv-03019-RJD-RML            11W Dimmable36
                                                                               WhiteFiled
                                                                                    Bulb with Voice App Control
                                                                                            02/27/19      Page  LB120
                                                                                                                   32(2of
                                                                                                                        Pack)
                                                                                                                          42- PageID
                                                                                                                              - Amazon.com
                                                                                                                                        #: 484




                                   [J
             Kasa Smart Light Switch
             by TP-Link – Needs Neutral
             Wire, WiFi Light Switch,
             Works with Alexa & Google

             ****~
             $29.99
                         2,460
                    vprime



   Special offers and product promotions
   Color: White

            Your cost could be $0.00 instead of $39.98! Get a $50 Amazon.com Gift Card instantly upon approval for the Amazon Rewards Visa
            Card Apply now



   Have a question?
   Find answers in product info, Q&As, reviews




   Compare with similar items




https://www.amazon.com/TP-Link-Smart-Dimmable-White-Control/dp/B075KW9GPB/ref=sr_1_fkmr1_1?keywords=tp-link%2Blb120%2Bkit&qid=1550738432&s=gateway&sr=8-1-fkmr1&th=1   4/14
2/21/2019                                   TP-Link Smart WiFi LEDDocument
                             Case 1:18-cv-03019-RJD-RML            11W Dimmable36
                                                                               WhiteFiled
                                                                                    Bulb with Voice App Control
                                                                                            02/27/19      Page  LB120
                                                                                                                   33(2of
                                                                                                                        Pack)
                                                                                                                          42- PageID
                                                                                                                              - Amazon.com
                                                                                                                                        #: 485




                              This item TP-Link Smart WiFi         Kasa Smart Light Bulb,               Kasa Smart WiFi Light Bulb,           TP-Link Smart WiFi LED 11W
                              LED 11W Dimmable White               Tunable White by TP-Link -           Dimmable by TP-Link – No              Dimmable White Bulb with
                              Bulb with Voice App Control          Reliable WiFi Connection, LED        Hub Required, Works with              Voice App Control (4 Pack)
                              LB120 (2 Pack)                       Tunable White, Dimmable,             Alexa & Google (KL110)
                                                                   A19, 60W Equivalent, No Hub
                                                                   Required, Works with Alexa
                                                                   Echo and Google Assistant
                                                                   (LB120)

                                  Add to Cart                          Add to Cart                          Add to Cart                           Add to Cart


      Customer Rating
                              *****             (19)
                                                                   ****ti            (2256)
                                                                                                        ****ti            (2052)
                                                                                                                                              ****ii (4)
      Price                   $
                                3998                               $
                                                                     1995                               $
                                                                                                          1999                                $
                                                                                                                                               8395
      Shipping                FREE Shipping on orders over         FREE Shipping on orders over         FREE Shipping on orders over          FREE Shipping on orders over
                              $25                                  $25                                  $25                                   $25

      Sold By                 PrimeDeal                            Amazon.com                           Amazon.com                            Outlet Digital

      Shape                   —                                    a19                                  a19                                   —

      Light Source Type       LED                                  LED                                  Led                                   LED

      Additional              —                                    —                                    Dimmable                              —
      Features

      Wattage                 11 watts                             11 watts                             10 watts                              11 watts




https://www.amazon.com/TP-Link-Smart-Dimmable-White-Control/dp/B075KW9GPB/ref=sr_1_fkmr1_1?keywords=tp-link%2Blb120%2Bkit&qid=1550738432&s=gateway&sr=8-1-fkmr1&th=1         5/14
2/21/2019                            TP-Link Smart WiFi LEDDocument
                      Case 1:18-cv-03019-RJD-RML            11W Dimmable36
                                                                        WhiteFiled
                                                                             Bulb with Voice App Control
                                                                                     02/27/19      Page  LB120
                                                                                                            34(2of
                                                                                                                 Pack)
                                                                                                                   42- PageID
                                                                                                                       - Amazon.com
                                                                                                                                 #: 486
   Product description
        Color:White

             Light up your home the smart way with the TP-Link Smart WiFi LED 11W Dimmable White Bulb. The free Kasa app lets you manage your lights remotely so
             you’ll never have to wonder again if you left that bedroom light on this morning. This package includes 2 light bulbs. This smart bulb is voice compatible with
             Amazon Alexa and Google Assistant for a hands-free control. Use the circadian mode or dimmable function to match the light appearance to the time of day.
             Reduce your energy use up to 80% without brightness or quality loss with this bulb! The best part is that you won’t need to purchase an additional hub to
             control it since it connects to your WiFi in your home. The TP-Link Smart LED Bulb will light the way in your home. Never be in darkness again.




   Product information
   Color:White

   Technical Details                                                                          Additional Information

            Brand                                TP-LINK                                        ASIN                                      B075KW9GPB

                                                                                                Customer Reviews                                               19 customer
            Part Number                          2 x TPL-LB120
                                                                                                                                          *****
                                                                                                                                          reviews         v


            Item Weight                          1.3 pounds                                                                               4.8 out of 5 stars

            Product Dimensions                   6.8 x 4.2 x 3.2 inches                         Best Sellers Rank                         #46,516 in Tools & Home
                                                                                                                                          Improvement (See top 100)
            Assembled Height                     3.2 inches                                                                               #1,716 in Industrial & Scientific >
                                                                                                                                          Industrial Electrical > Lighting
            Assembled Length                     6.8 inches
                                                                                                                                          Components > Light Bulbs > LED
            Assembled Width                      4.2 inches                                                                               Bulbs

            Color                                White                                          Shipping Weight                           1.3 pounds (View shipping rates
                                                                                                                                          and policies)
            Batteries Included?                  No
                                                                                                Date First Available                      September 12, 2017
            Batteries Required?                  No

            Type of Bulb                         LED
                                                                                              Warranty & Support

            Wattage                              11 watts                                     Product Warranty: For warranty information about this product, please click
                                                                                              here

                                                                                              Feedback

https://www.amazon.com/TP-Link-Smart-Dimmable-White-Control/dp/B075KW9GPB/ref=sr_1_fkmr1_1?keywords=tp-link%2Blb120%2Bkit&qid=1550738432&s=gateway&sr=8-1-fkmr1&th=1            6/14
2/21/2019                                   TP-Link Smart WiFi LEDDocument
                             Case 1:18-cv-03019-RJD-RML            11W Dimmable36
                                                                               WhiteFiled
                                                                                    Bulb with Voice App Control
                                                                                            02/27/19      Page  LB120
                                                                                                                   35(2of
                                                                                                                        Pack)
                                                                                                                          42- PageID
                                                                                                                              - Amazon.com
                                                                                                                                        #: 487
                                                                                                                  If you are a seller for this product, would you like to suggest updates through
                                                                                                                  seller support?
                                                                                                                  Would you like to tell us about a lower price?
   Related Video Shorts (0) Upload your video




               0
     Be the ﬁrst video
     Your name here



   Sponsored products related to this item

                                                  i   MorionSensor   I :~:   Easy lnstollollon




                                                                                                                                                                                  ~
                                                                                                                                                                                  Delay   Off




             Sengled Smart LED              Sengled LED with Motion                              Sengled Smart LED            Led Light Bulb E27 10W        Sengled A19 LED Light               S
             Multicolor A19 Starter Kit,    Sensor (Smartsense), Soft                            Daylight A19 Bulb, Hub       PAR30 RGB Dimmable            Bulb with 15 Seconds                S
             60W Equivalent Bulbs, 2        White 2700K, BR30 65W                                Required, 5000K 60W          Spotlight 16 Color            Delay-oﬀ, 60W Equivalent,           D
             Light Bulbs &...

             ***-tI~
             $63.99 ,tprime
                           1609
                                            Equivalent,...

                                            ****~
                                            $11.99 ,tprime
                                                           98
                                                                                                 Equivalent, Works with...

                                                                                                   ***~
                                                                                                 $61.59
                                                                                                              1989
                                                                                                        ,tprime               $14.88  ·~
                                                                                                                              Changing with IR Remot...

                                                                                                                                     ,tprime
                                                                                                                                            55
                                                                                                                                                            E26 Base Soft...


                                                                                                                                                               *
                                                                                                                                                            $35.96
                                                                                                                                                                       ~ 15
                                                                                                                                                                   ,tprime
                                                                                                                                                                                     Ad feedback
                                                                                                                                                                                                R

                                                                                                                                                                                                $




https://www.amazon.com/TP-Link-Smart-Dimmable-White-Control/dp/B075KW9GPB/ref=sr_1_fkmr1_1?keywords=tp-link%2Blb120%2Bkit&qid=1550738432&s=gateway&sr=8-1-fkmr1&th=1                                7/14
2/21/2019                                   TP-Link Smart WiFi LEDDocument
                             Case 1:18-cv-03019-RJD-RML            11W Dimmable36
                                                                               WhiteFiled
                                                                                    Bulb with Voice App Control
                                                                                            02/27/19      Page  LB120
                                                                                                                   36(2of
                                                                                                                        Pack)
                                                                                                                          42- PageID
                                                                                                                              - Amazon.com
                                                                                                                                        #: 488



             R~VElr
             Refresh your bedding
             EXCLUSIVELY ON AMAZON

              SHOP NOW

                                                                                                                                                                  Ad feedback

   Customer Questions & Answers
        See questions and answers




   19 customer reviews                                                 Read reviews that mention
https://www.amazon.com/TP-Link-Smart-Dimmable-White-Control/dp/B075KW9GPB/ref=sr_1_fkmr1_1?keywords=tp-link%2Blb120%2Bkit&qid=1550738432&s=gateway&sr=8-1-fkmr1&th=1            8/14
2/21/2019                                   TP-Link Smart WiFi LEDDocument
                             Case 1:18-cv-03019-RJD-RML            11W Dimmable36
                                                                               WhiteFiled
                                                                                    Bulb with Voice App Control
                                                                                            02/27/19      Page  LB120
                                                                                                                   37(2of
                                                                                                                        Pack)
                                                                                                                          42- PageID
                                                                                                                              - Amazon.com
                                                                                                                                        #: 489
                     4.8 out of 5 stars
   *****                                   v
                                                                         kasa app         light bulbs       lights        alexa       brightness        wiﬁ

   5 star                                              89%
   4 star                                              11%
                                                                       Showing 1-8 of 19 reviews
   3 star                                              0%
   2 star                                              0%               Top
                                                                        TopReviews
                                                                            Reviews         v
   1 star                                              0%
                                                                              Phil


   Review this product                                                 ****{J        Good light
                                                                       January 11, 2019
   Share your thoughts with other customers                            Color: Soft White Veriﬁed Purchase
                                                                       These lights work ﬁne, but there are a couple points that I’m not happy with. 1) Although dimmable, I
                 Write a customer review                               can’t adjust the whiteness of the light. I’d like them to be a bit whiter. 2) The app does not allow for a
                                                                       timer. As an example, I would like to turn the light on for 30 minutes occasionally. Otherwise the
                                                                       lights work ﬁne, and integrate with Alexa ﬁne.

                                                                       One person found this helpful
                                                   I    I



                                                                            Helpful         Comment        Report abuse
       OVER
                                THE

       18X                      NATIONAL
                                AVERAGE
                                                                      *****
                                                                              John

                                                                                     Quick to set up and connects reliably to your home WiFi
       HIGH-YIELD SAVINGS ACCOUNT
                                                                       February 1, 2019


      2 .10 %~                    Ierms apoty,
                                                                       Color: Soft White Veriﬁed Purchase
                                                                       This was really quick and easy to set up, and I absolutely love the Kasa app on my iPhone. I can
                                                                       control the lights either asking Alexa to turn on the lights (individually or grouped however you like,
       •       Personal Savings                                        in whatever brightness you like), or by swiping down on my iPhone and hitting the buttons I had
                                                                       preset from anywhere, even on cellular away from home.

                                                 Ad feedback
                                                                       Oh! And it’s cheaper than the other brands, while also not requiring a home hub! So you’re not tied to
                                                                       these lights, but you’ll want to be.

                                                                            Helpful         Comment        Report abuse



                                                                              Humberto Madrigal

                                                                                      Great buy, programmable and easy installation
                                                                       *****
https://www.amazon.com/TP-Link-Smart-Dimmable-White-Control/dp/B075KW9GPB/ref=sr_1_fkmr1_1?keywords=tp-link%2Blb120%2Bkit&qid=1550738432&s=gateway&sr=8-1-fkmr1&th=1             9/14
2/21/2019                                   TP-Link Smart WiFi LEDDocument
                             Case 1:18-cv-03019-RJD-RML            11W Dimmable36
                                                                               WhiteFiled
                                                                                    Bulb with Voice App Control
                                                                                            02/27/19      Page  LB120
                                                                                                                   38(2of
                                                                                                                        Pack)
                                                                                                                          42- PageID
                                                                                                                              - Amazon.com
                                                                                                                                        #: 490
                                                                       November 13, 2017
                                                                       Color: Soft White Veriﬁed Purchase
                                                                       Good light bulbs, like the idea that you can not only set a schedule but you can schedule brightness,
                                                                       start with 5% then increase it to 100% then back to 5% then turn oﬀ.

                                                                       2 people found this helpful

                                                                            Helpful         Comment        Report abuse



                                                                              rdh

                                                                                     Kasa Tp-Link smart bulbs
                                                                       December 7, 2018
                                                                       Color: Soft White Veriﬁed Purchase
                                                                       This purchase was the 2 pack of the KASA TP-Link smart light bulbs. I bought these because I'm
                                                                       already using 8 TP-Link bulbs with no issues whatsoever and recently found a use for 2 more.. Nuﬀ
                                                                       said!

                                                                            Helpful         Comment        Report abuse



                                                                              Andrew K.

                                                                                     I love these bulbs
                                                                      *****
                                                                       February 5, 2019
                                                                       Color: Soft White Veriﬁed Purchase
                                                                       Great addition to my smart home. I'm pretty impressed with all the TP-Link smart products because
                                                                       they always work. Some brand are hit and miss but these are dependable.

                                                                            Helpful         Comment        Report abuse



                                                                              Dragon.t71

                                                                                    Excellent Lights
                                                                      *****
                                                                       December 21, 2018
                                                                       Color: White Veriﬁed Purchase
                                                                       I love TP Link gives you the option to setup a schedule to turn on and oﬀ the lights. Works great with
                                                                       Alexa. There is no hub needed is the best part. Lights are bright.


https://www.amazon.com/TP-Link-Smart-Dimmable-White-Control/dp/B075KW9GPB/ref=sr_1_fkmr1_1?keywords=tp-link%2Blb120%2Bkit&qid=1550738432&s=gateway&sr=8-1-fkmr1&th=1           10/14
2/21/2019                                   TP-Link Smart WiFi LEDDocument
                             Case 1:18-cv-03019-RJD-RML            11W Dimmable36
                                                                               WhiteFiled
                                                                                    Bulb with Voice App Control
                                                                                            02/27/19      Page  LB120
                                                                                                                   39(2of
                                                                                                                        Pack)
                                                                                                                          42- PageID
                                                                                                                              - Amazon.com
                                                                                                                                        #: 491
                                                                            Helpful         Comment        Report abuse



                                                                              Dogman

                                                                                     Great price and selection.
                                                                       *****
                                                                       January 20, 2019
                                                                       Color: Soft White Veriﬁed Purchase
                                                                       Needed these for our new lighting ﬁxtures. Great light, and not so white - bright.

                                                                            Helpful         Comment        Report abuse



                                                                              Dean Coats

                                                                                    Would buy again!!!
                                                                       *****
                                                                       December 30, 2018
                                                                       Color: White Veriﬁed Purchase
                                                                       Great Item, works well, pairs with alexa great.

                                                                            Helpful         Comment        Report abuse


                                                                       See all 19 reviews


                                                                         Write a customer review




   Set up an Amazon Giveaway

                             Amazon Giveaway allows you to run promotional giveaways in order
                             to create buzz, reward your audience, and attract new followers and
                             customers. Learn more about Amazon Giveaway

                             This item: TP-Link Smart WiFi LED 11W Dimmable White Bulb with Voice App Control LB120 (2 Pack)




https://www.amazon.com/TP-Link-Smart-Dimmable-White-Control/dp/B075KW9GPB/ref=sr_1_fkmr1_1?keywords=tp-link%2Blb120%2Bkit&qid=1550738432&s=gateway&sr=8-1-fkmr1&th=1   11/14
2/21/2019                                   TP-Link Smart WiFi LEDDocument
                             Case 1:18-cv-03019-RJD-RML            11W Dimmable36
                                                                               WhiteFiled
                                                                                    Bulb with Voice App Control
                                                                                            02/27/19      Page  LB120
                                                                                                                   40(2of
                                                                                                                        Pack)
                                                                                                                          42- PageID
                                                                                                                              - Amazon.com
                                                                                                                                        #: 492
                                Set up a giveaway



   Customers who viewed this item also viewed




             Kasa Smart Light Bulb,         Kasa Smart Wi-Fi LED            Kasa Smart WiFi Light          Kasa Smart WiFi Light          Kasa Smart Light Bulb by
             Tunable White by TP-Link -     Light Bulb by TP-Link -         Bulb, Dimmable by TP-Link      Bulb, Tunable White by TP-     TP-Link – WiFi Bulbs, No
             Reliable WiFi Connection,      Soft White, Dimmable,           – No Hub Required, Works       Link – Smart Light Bulb,       Hub Required, Old Version,
             LED Tunable White,             A19, No Hub Required,           with Alexa & Google            Works with Alexa & Google      Works with Alexa & Google

             ****~
             $19.95 vPrime
                            2,256
                                            ****~
                                            $59.90 vPrime
                                                           2,256
                                                                            ****~
                                                                            $19.99 vPrime
                                                                                          2,052
                                                                                                           $24.99
                                                                                                                          2,052
                                                                                                                                          ****~
                                                                                                                                          $19.99 vPrime
                                                                                                                                                         2,256



                     r:

             TP-Link Smart WiFi LED
             11W Dimmable White Bulb
             with Voice App Control (4
             Pack)

             ****ir
             $83.95 vPrime
                            4




https://www.amazon.com/TP-Link-Smart-Dimmable-White-Control/dp/B075KW9GPB/ref=sr_1_fkmr1_1?keywords=tp-link%2Blb120%2Bkit&qid=1550738432&s=gateway&sr=8-1-fkmr1&th=1   12/14
2/21/2019                                   TP-Link Smart WiFi LEDDocument
                             Case 1:18-cv-03019-RJD-RML            11W Dimmable36
                                                                               WhiteFiled
                                                                                    Bulb with Voice App Control
                                                                                            02/27/19      Page  LB120
                                                                                                                   41(2of
                                                                                                                        Pack)
                                                                                                                          42- PageID
                                                                                                                              - Amazon.com
                                                                                                                                        #: 493




                                                                                                                                             Ad feedback Q
   Pages with related products. See and discover other items: circadian light




                                                                                    Back to top




   Get to Know Us                      Make Money with Us                              Amazon Payment Products                               Let Us Help You
   Careers                             Sell on Amazon                                  Amazon Rewards Visa Signature Cards                   Your Account
   Blog                                Sell Under Private Brands                       Amazon.com Store Card                                 Your Orders
   About Amazon                        Sell on Amazon Handmade                         Amazon Business Card                                  Shipping Rates & Policies
   Press Center                        Sell Your Services on Amazon                    Amazon.com Corporate Credit Line                      Amazon Prime
   Investor Relations                  Sell on Amazon Business                         Shop with Points                                      Returns & Replacements
   Amazon Devices                      Sell Your Apps on Amazon                        Credit Card Marketplace                               Manage Your Content and Devices
                                       Become an Affiliate                             Reload Your Balance                                   Amazon Assistant
                                       Advertise Your Products                         Amazon Currency Converter                             Help
                                       Self-Publish with Us

                                       › See all




                                                                                       English               United States




  Amazon Music              Amazon Advertising        Amazon Drive               6pm                      AbeBooks               ACX                         Alexa
https://www.amazon.com/TP-Link-Smart-Dimmable-White-Control/dp/B075KW9GPB/ref=sr_1_fkmr1_1?keywords=tp-link%2Blb120%2Bkit&qid=1550738432&s=gateway&sr=8-1-fkmr1&th=1      13/14
2/21/2019                                   TP-Link Smart WiFi LEDDocument
                             Case 1:18-cv-03019-RJD-RML            11W Dimmable36
                                                                               WhiteFiled
                                                                                    Bulb with Voice App Control
                                                                                            02/27/19      Page  LB120
                                                                                                                   42(2of
                                                                                                                        Pack)
                                                                                                                          42- PageID
                                                                                                                              - Amazon.com
                                                                                                                                        #: 494
  Stream millions           Find, attract, and             Cloud storage                Score deals              Books, art               Audiobook Publishing       Actionable Analytics
  of songs                  engage customers               from Amazon                  on fashion brands        & collectibles           Made Easy                  for the Web

  Amazon Business           AmazonFresh                    AmazonGlobal                 Home Services            Amazon Inspire           Amazon Rapids              Amazon Restaurants
  Everything For            Groceries & More               Ship Orders                  Handpicked Pros          Digital Educational      Fun stories for            Food delivery from
  Your Business             Right To Your Door             Internationally              Happiness Guarantee      Resources                kids on the go             local restaurants

  Amazon Web Services       Audible                        Book Depository              Box Office Mojo          ComiXology               CreateSpace                DPReview
  Scalable Cloud            Download                       Books With Free              Find Movie               Thousands of             Indie Print Publishing     Digital
  Computing Services        Audiobooks                     Delivery Worldwide           Box Office Data          Digital Comics           Made Easy                  Photography

  East Dane                 Fabric                         Goodreads                    IMDb                     IMDbPro                  Junglee.com                Kindle Direct Publishing
  Designer Men's            Sewing, Quilting               Book reviews                 Movies, TV               Get Info Entertainment   Shop Online                Indie Digital Publishing
  Fashion                   & Knitting                     & recommendations            & Celebrities            Professionals Need       in India                   Made Easy

  Prime Now                 Amazon Photos                  Prime Video Direct           Shopbop                  Amazon Warehouse         Whole Foods Market         Woot!
  FREE 2-hour Delivery      Unlimited Photo Storage        Video Distribution           Designer                 Great Deals on           America’s Healthiest       Deals and
  on Everyday Items         Free With Prime                Made Easy                    Fashion Brands           Quality Used Products    Grocery Store              Shenanigans

  Zappos                    Souq.com                       Subscribe with Amazon        PillPack                 Amazon Renewed           Amazon Second Chance
  Shoes &                   Shop Online in                 Discover & try               Pharmacy Simplified      Refurbished products     Pass it on, trade it in,
  Clothing                  the Middle East                subscription services                                 with a warranty          give it a second life




                                               Conditions of Use   Privacy Notice   Interest-Based Ads © 1996-2019, Amazon.com, Inc. or its affiliates




https://www.amazon.com/TP-Link-Smart-Dimmable-White-Control/dp/B075KW9GPB/ref=sr_1_fkmr1_1?keywords=tp-link%2Blb120%2Bkit&qid=1550738432&s=gateway&sr=8-1-fkmr1&th=1                            14/14
